Exhibit 10.2

 

GUARANTEE AGREEMENT

 

THIS GUARANTEE AGREEMENT (as amended, modified, waived, supplemented, extended,
restated or replaced from time to time, this “Guarantee”), is made as of the
22nd day of July, 2008, by GRAMERCY CAPITAL CORP., a Maryland corporation
(together with its successors and permitted assigns, “Parent”), as a guarantor,
GKK CAPITAL LP, a Delaware limited partnership (together with its successors and
permitted assigns, “GKK Capital”), as a guarantor, GRAMERCY INVESTMENT TRUST, a
Maryland real estate investment trust (together with its successors and
permitted assigns, “Gramercy REIT”), as a guarantor, GKK TRADING CORP., a
Delaware corporation (together with its successors and permitted assigns, “GTC”,
and, together with Parent, GKK Capital, Gramercy REIT and any other Person that
becomes a guarantor under this Guarantee, the “Guarantors”), as a guarantor, for
the benefit of the several banks and other financial institutions as are, or may
from time to time become parties to the Credit Agreement (as defined below)
(each, together with its successors and assigns, a “Lender” and, collectively,
the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, together with its successors and assigns, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement (defined below).

 

RECITALS:

 

WHEREAS, under and subject to the terms of the Credit Agreement, dated as of
July 18, 2008 (as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, the “Credit Agreement”), by and
among Gramercy Warehouse Funding I LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “GWF-I”), as a borrower,
GKK Trading Warehouse I LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “GKK Trading” and together with GWF-I and
any other Person that becomes a borrower under the Credit Documents, the
“Borrowers”), as a borrower, the Guarantors, the Lenders and the Administrative
Agent, the Borrowers and the Lenders have agreed that the Lenders may make
certain loans to the Borrowers subject to the terms and conditions of the Credit
Agreement;

 

WHEREAS, Parent is the sole general partner and the 99% owner of the Class A
limited partnership interests of GKK Capital, and the holder of 100% of the
direct or indirect common equity interests in each of GTC and Gramercy REIT;

 

WHEREAS, the Guarantors will benefit directly or indirectly from the
transactions contemplated under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that each Guarantor shall have executed and delivered this Guarantee
in connection with each of the representations, warranties, covenants,
indemnities (including but not limited to any indemnification for environmental
conditions) and Obligations of the Borrowers with respect to the Administrative
Agent and the Lenders under each of the Credit Documents (collectively, the
“Guarantee Obligations”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Guarantor, intending to be legally bound, hereby agrees as follows:

 


1.                                      DEFINED TERMS.


 

Unless otherwise defined herein, terms which are defined in the Credit Agreement
and used herein are so used as so defined.

 


(A)                                  “ADJUSTED TOTAL ASSETS” SHALL MEAN THE SUM
OF TOTAL ASSETS PLUS OFF-BALANCE SHEET ASSETS.


 


(B)                                 “AVAILABILITY” SHALL MEAN AT ANY TIME, AN
AMOUNT EQUAL TO THE POSITIVE EXCESS (IF ANY) OF (A) THE LESSER OF (I) THE
REVOLVING COMMITTED AMOUNT, AND (II) THE ASSET VALUE OF ALL REVOLVING LOAN
COLLATERAL, OVER (B) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT FOR ALL
REVOLVING LOANS ON SUCH DAY; PROVIDED, HOWEVER, FOR SO LONG AS AND TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT DOES NOT HAVE A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN ANY ITEM OF REVOLVING LOAN COLLATERAL, THEN SUCH REVOLVING LOAN
COLLATERAL SHALL BE DISREGARDED FOR THE PURPOSES OF CALCULATING AVAILABILITY;
PROVIDED, FURTHER, HOWEVER, ON AND AFTER THE OCCURRENCE OF THE MATURITY DATE OR
AN EVENT OF DEFAULT, THE AVAILABILITY SHALL BE ZERO (0).


 


(C)                                  “CAPITAL EXPENDITURES” SHALL MEAN, FOR ANY
PERIOD, THE PRODUCT OF (A) $0.15 AND (B) THE AVERAGE NUMBER OF SQUARE FEET,
DURING THE PERIOD IN QUESTION, IN IMPROVEMENTS CONSTITUTING PART OF REAL
PROPERTY ASSETS OWNED BY PARENT AND/OR ITS CONSOLIDATED SUBSIDIARIES WITH
RESPECT TO WHICH PARENT AND/OR ITS CONSOLIDATED SUBSIDIARIES HAS FINANCIAL
RESPONSIBILITY FOR RECURRING EXPENDITURES WHICH ARE CAPITALIZED ON THE BALANCE
SHEET OF PARENT IN CONFORMITY WITH GAAP, BUT EXPRESSLY EXCLUDING PORTIONS OF
IMPROVEMENTS WHICH ARE LEASED TO PERSONS WHICH ARE NOT CONSOLIDATED SUBSIDIARIES
WHO HAVE RESPONSIBILITY FOR REPAIR, MAINTENANCE AND/OR REPLACEMENT IN ACCORDANCE
WITH THE APPLICABLE LEASE OR OTHERWISE.


 


(D)                                 “CONSOLIDATED SUBSIDIARIES” SHALL MEAN ANY
SUBSIDIARY OF PARENT, OR ANY OTHER ENTITY, WHICH IS CONSOLIDATED WITH PARENT IN
ACCORDANCE WITH GAAP OR WHICH IS REQUIRED UNDER GAAP TO BE CONSOLIDATED WITH
PARENT.


 


(E)                                  “DEBT SERVICE” SHALL MEAN, FOR ANY PERIOD,
THE SUM OF (A) INTEREST EXPENSE FOR ANY PERSON DETERMINED ON A CONSOLIDATED
BASIS FOR SUCH PERIOD, AND (B) ALL REGULARLY SCHEDULED PRINCIPAL PAYMENTS MADE
WITH RESPECT TO INDEBTEDNESS OF PARENT AND ITS SUBSIDIARIES DURING SUCH PERIOD,
OTHER THAN ANY BALLOON, BULLET, MARGIN OR SIMILAR PRINCIPAL PAYMENT WHICH REPAYS
SUCH INDEBTEDNESS IN FULL.  DEBT SERVICE SHALL INCLUDE A PROPORTIONATE SHARE OF
ITEMS (A) AND (B) OF ALL UNCONSOLIDATED AFFILIATES.


 


(F)                                    “FAS 140” SHALL MEAN STATEMENT NO. 140 OF
THE FINANCIAL ACCOUNTING STANDARDS BOARD.


 


(G)                                 “FIXED CHARGE COVERAGE RATIO” SHALL MEAN,
FOR ANY PERSON DURING ANY PERIOD, THE CONSOLIDATED ADJUSTED EBITDA FOR SUCH
PERIOD (AFTER ADDING BACK ALL APPLICABLE INCENTIVE FEES), DIVIDED BY THE FIXED
CHARGES FOR THE SAME PERIOD.


 


(H)                                 “FIXED CHARGES” SHALL MEAN, FOR ANY PERSON
DURING ANY PERIOD, THE SUM OF (A) DEBT SERVICE, (B) ALL PREFERRED DIVIDENDS,
(C) CAPITAL LEASE OBLIGATIONS PAID OR ACCRUED DURING SUCH PERIOD, (D) CAPITAL
EXPENDITURES (IF ANY), AND (E) ANY AMOUNTS PAYABLE UNDER ANY GROUND LEASE. 
FIXED

 

2

--------------------------------------------------------------------------------


 


CHARGES SHALL INCLUDE A PROPORTIONATE SHARE OF ITEMS (A), (B), (C), (D) AND
(E) OF ALL UNCONSOLIDATED AFFILIATES.


 


(I)                                     “FUNDS FROM OPERATION” OR “FFO” SHALL
MEAN, FOR A GIVEN PERIOD, (A) NET INCOME OF PARENT AND ITS SUBSIDIARIES FOR SUCH
PERIOD (BEFORE EXTRAORDINARY AND NON-RECURRING ITEMS), MINUS (OR PLUS) (B) GAINS
(OR LOSSES) FROM DEBT RESTRUCTURING AND SALES OF PROPERTY DURING SUCH PERIOD,
PLUS (C) DEPRECIATION AND AMORTIZATION OF REAL AND PERSONAL PROPERTY ASSETS FOR
SUCH PERIOD, PLUS (D) WITHOUT DUPLICATION, INCOME FROM UNCONSOLIDATED
PARTNERSHIPS AND JOINT VENTURES, DETERMINED IN EACH CASE IN ACCORDANCE WITH
GAAP.


 


(J)                                     “INCENTIVE FEES” SHALL MEAN THE PAYMENTS
DUE TO THE HOLDERS OF CLASS B UNITS PURSUANT TO THE TERMS OF THE VERSION OF
SECTION 5.01C OF THE AGREEMENT OF LIMITED PARTNERSHIP OF GKK CAPITAL LP DATED
AUGUST 2, 2004 THAT IS IN EFFECT ON JUNE 28, 2007.


 


(K)                                  “INTEREST EXPENSE” CONSISTS OF ANY PERSON’S
TOTAL INTEREST EXPENSE INCURRED (IN ACCORDANCE WITH GAAP), INCLUDING CAPITALIZED
OR ACCRUING INTEREST (BUT EXCLUDING INTEREST FUNDED UNDER A CONSTRUCTION LOAN),
ON A CONSOLIDATED BASIS PLUS THE PERSON’S PRO RATA SHARE OF INTEREST EXPENSE
FROM JOINT VENTURE INVESTMENTS AND UNCONSOLIDATED AFFILIATES, WITHOUT
DUPLICATION FOR THE MOST RECENT PERIOD.


 


(L)                                     “LETTER OF CREDIT” SHALL MEAN ANY LETTER
OF CREDIT ISSUED PURSUANT TO SECTION 2.3 OF THE CREDIT AGREEMENT.


 


(M)                               “LIQUIDITY” SHALL MEAN, AT ANY TIME, AN AMOUNT
EQUAL TO (X) THE CASH AND CASH EQUIVALENTS OF THE GUARANTORS (ON A CONSOLIDATED
BASIS) AT SUCH TIME AND (Y) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND THEN BE CONTINUING, THE AVAILABILITY; PROVIDED, THAT THE
AVAILABILITY SHALL BE INCLUDED WHEN CALCULATING LIQUIDITY ONLY TO THE EXTENT
THAT ALL FINANCIAL COVENANTS UNDER THIS AGREEMENT ARE SATISFIED IMMEDIATELY
BEFORE AND, ON A PRO FORMA BASIS, AFTER GIVING FULL EFFECT TO ALL OF THE
TRANSACTIONS TAKEN INTO ACCOUNT HEREUNDER PURSUANT TO THE DEFINITION OF
AVAILABILITY.


 


(N)                                 “NET INCOME” SHALL MEAN WITH RESPECT TO ANY
PERSON FOR ANY PERIOD, THE NET INCOME OF SUCH PERSON FOR SUCH PERIOD AS
DETERMINED IN ACCORDANCE WITH GAAP.


 


(O)                                 “OFF-BALANCE SHEET ASSETS” SHALL MEAN, WITH
RESPECT TO ANY PERSON, ANY ASSET THAT IS SUBJECT TO AN OFF-BALANCE SHEET
FINANCING, AND AS A RESULT OF SUCH TRANSACTION SUCH ASSET DOES NOT (AND IS NOT
REQUIRED PURSUANT TO GAAP) TO APPEAR AS AN ASSET ON THE BALANCE SHEET OF SUCH
PERSON.


 


(P)                                 “PLEDGED COLLATERAL” SHALL HAVE THE MEANING
ASSIGNED THERETO IN THE PLEDGE AGREEMENT.


 


(Q)                                 “QSPE” SHALL MEAN A QUALIFIED SPECIAL
PURPOSE ENTITY FOR PURPOSES OF FAS 140.


 


(R)                                    “REAL PROPERTY ASSETS” SHALL MEAN, AS OF
ANY TIME, THE REAL PROPERTY ASSETS (INCLUDING INTERESTS IN PREFERRED EQUITY AND
PARTICIPATING MORTGAGES IN WHICH THE LENDER’S INTEREST THEREIN IS CHARACTERIZED
AS EQUITY ACCORDING TO GAAP) OWNED DIRECTLY OR INDIRECTLY BY THE GUARANTORS OR A
CONSOLIDATED SUBSIDIARY AT SUCH TIME.


 


(S)                                  “REO PROPERTY” SHALL MEAN ANY REAL PROPERTY
ACQUIRED THROUGH FORECLOSURE OR BY DEED IN LIEU OF SUCH FORECLOSURE.


 


(T)                                    “SPECIAL DIVIDEND DISTRIBUTIONS” SHALL
MEAN ANY CASH DISTRIBUTIONS, TO THE EXTENT NECESSARY TO ELIMINATE TAXES PURSUANT
TO SECTIONS 857(B)(3) AND 4981 OF THE INTERNAL REVENUE CODE.

 

3

--------------------------------------------------------------------------------


 


(U)                                 “TANGIBLE NET WORTH” SHALL MEAN, AS OF A
PARTICULAR DATE AND CALCULATED ON A CONSOLIDATED BASIS: (1) ALL AMOUNTS WHICH
WOULD BE INCLUDED UNDER CAPITAL (OR ANY LIKE CAPTION) ON A CONSOLIDATED BALANCE
SHEET OF ANY PERSON(S) AT SUCH DATE, DETERMINED IN ACCORDANCE WITH GAAP, LESS
(2) (I) AMOUNTS OWING TO SUCH PERSON(S) FROM ANY AFFILIATES THEREOF, OR FROM
OFFICERS, EMPLOYEES, PARTNERS, MEMBERS, DIRECTORS, SHAREHOLDERS OR OTHER PERSONS
SIMILARLY AFFILIATED WITH SUCH PERSON(S) OR THEIR RESPECTIVE AFFILIATES,
(II) INTANGIBLE ASSETS (OTHER THAN INTEREST RATE PROTECTION AGREEMENTS
SPECIFICALLY RELATED TO THE COLLATERAL), (III) PREPAID TAXES AND/OR EXPENSES AND
(IV) THE VALUE OF ANY COLLATERAL WHICH, AFTER ITS CLOSING DATE, BECOMES AN REO
PROPERTY.


 


(V)                                 “TOTAL ASSETS” SHALL MEAN, AT ANY TIME, AN
AMOUNT EQUAL TO THE AGGREGATE BOOK VALUE OF ALL ASSETS OWNED BY ANY PERSON(S),
DETERMINED ON A NON-CONSOLIDATED BASIS.


 


(W)                               “TOTAL INDEBTEDNESS” SHALL MEAN, AT ANY TIME,
WITHOUT DUPLICATION, ALL INDEBTEDNESS AND CONTINGENT LIABILITIES OF ANY PERSON
AND ALL SUBSIDIARIES THEREOF,  DETERMINED ON A NON-CONSOLIDATED BASIS.


 


(X)                                   “TOTAL LIABILITIES RATIO” SHALL MEAN, AS
TO ANY PERSON, THE RATIO OF (A) THE TOTAL INDEBTEDNESS OF SUCH PERSON TO (B) THE
TOTAL ASSETS OF SUCH PERSON.


 


(Y)                                 “TRUST PREFERRED SECURITIES” SHALL MEAN
INSTRUMENTS THAT ENTITLE THE HOLDERS THEREOF TO RECEIVE PAYMENTS THAT DEPEND
(EXCEPT FOR RIGHTS OR OTHER ASSETS DESIGNED TO ASSURE THE SERVICING OR TIMELY
DISTRIBUTION OF PROCEEDS TO HOLDERS THEREOF) ON THE CASH FLOW FROM THE POOL OF
TRUST SECURITIES ISSUED BY A WHOLLY-OWNED SUBSIDIARY OF A U.S. FINANCIAL
INSTITUTION OR AN INSURANCE HOLDING COMPANY WHICH USES THE PROCEEDS OF SUCH
ISSUANCE TO PURCHASE A PORTFOLIO OF DEBT SECURITIES ISSUED BY ITS PARENT.  THEY
GENERALLY HAVE THE FOLLOWING CHARACTERISTICS:  (I) THE TRUST SECURITIES ARE
NON-AMORTIZING PREFERRED STOCK SECURITIES; (II) THE TRUST SECURITIES HAVE A
30-YEAR MATURITY WITH A 5- OR 10-YEAR NON-CALL PERIOD; AND (III) THE TRUST
SECURITIES ARE SUBORDINATED DEBT.


 


2.                                      GUARANTEE OF PAYMENT AND PERFORMANCE.


 


(A)                                  EACH GUARANTOR, JOINTLY AND SEVERALLY,
HEREBY UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO THE ADMINISTRATIVE AGENT
AND THE LENDERS THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE BY EACH BORROWER
WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE
GUARANTEE OBLIGATIONS SUBJECT TO THE LIMITATIONS SET FORTH HEREIN.


 


(B)                                 (I) SUBJECT TO CLAUSES (B)(II), (C), (D),
(E), (F), (G) AND (H) BELOW, THE MAXIMUM LIABILITY THE GUARANTORS HEREUNDER AND
UNDER THE CREDIT DOCUMENTS SHALL IN NO EVENT EXCEED THE GREATER OF EITHER (A) AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT OF THE TOTAL CAPITALIZATION (INCLUDING ALL
DEBT AND EQUITY CAPITALIZATION) OF THE BORROWERS OR (B) THE SUM OF (I) TEN
PERCENT (10%) OF THE THEN-CURRENT AGGREGATE UNPAID ALLOCATED REVOLVING LOAN
AMOUNT AND THE ALLOCATED TERM LOAN AMOUNT FOR EACH ITEM OF REVOLVING LOAN
COLLATERAL AND TERM LOAN COLLATERAL THAT CONSISTS OF GKK CRE CDO SECURITIES
RATED AA/AA2 OR HIGHER BY ONE OR MORE OF S&P, FITCH AND MOODY’S AND (II) FORTY
PERCENT (40%) OF THE THEN-CURRENT UNPAID BALANCE OF ALL OF THE LOANS, EXCEPT FOR
THOSE LOANS REFERRED TO IN CLAUSE (B)(I) OF THIS SECTION 2(B).


 


(II)                                  WITH RESPECT TO ANY OBLIGATIONS ARISING
UNDER OR RELATED TO ANY LETTER OF CREDIT, THE LIMITATION OF THE MAXIMUM
LIABILITY OF THE GUARANTORS PURSUANT TO CLAUSE (I) ABOVE SHALL BE OF NO FORCE
AND EFFECT.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE
LIMITATION ON LIABILITY AS SET FORTH IN SUBSECTION (B) ABOVE SHALL BECOME NULL
AND VOID AND SHALL BE OF NO FURTHER FORCE AND EFFECT

 

4

--------------------------------------------------------------------------------


 


AND THE OBLIGATIONS IMMEDIATELY SHALL BECOME FULLY RECOURSE TO THE BORROWERS AND
GUARANTORS, JOINTLY AND SEVERALLY, IN THE EVENT OF ANY OF THE FOLLOWING:


 


(I)                                     A VOLUNTARY BANKRUPTCY OR INSOLVENCY
PROCEEDING IS COMMENCED BY ANY BORROWER UNDER THE U.S. BANKRUPTCY CODE OR ANY
SIMILAR FEDERAL OR STATE LAW;


 


(II)                                  AN INVOLUNTARY BANKRUPTCY OR INSOLVENCY
PROCEEDING IS COMMENCED AGAINST ANY BORROWER OR ANY GUARANTOR IN CONNECTION WITH
WHICH ANY BORROWER OR ANY GUARANTOR (OR ANY AFFILIATE OF ANY OF THE FOREGOING)
HAS OR HAVE COLLUDED IN ANY WAY WITH THE CREDITORS COMMENCING OR FILING SUCH
PROCEEDING;


 


(III)                               FRAUD OR INTENTIONAL MISREPRESENTATION BY
ANY BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF ANY BORROWER OR ANY GUARANTOR IN
CONNECTION WITH THE EXECUTION AND THE DELIVERY OF THIS GUARANTEE, THE CREDIT
AGREEMENT, OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY CERTIFICATE, REPORT,
FINANCIAL STATEMENT OR OTHER INSTRUMENT OR DOCUMENT FURNISHED TO THE
ADMINISTRATIVE AGENT OR ANY LENDER AT THE TIME OF THE CLOSING OF THE CREDIT
AGREEMENT OR DURING THE TERM OF THE CREDIT AGREEMENT;


 


(IV)                              ANY MATERIAL BREACH OF THE MATERIAL
SEPARATENESS COVENANTS CONTAINED IN SECTION 5.23 OF THE CREDIT AGREEMENT;


 


(V)                                 [RESERVED];


 


(VI)                              PARENT AT ANY TIME FAILS TO MAINTAIN ITS
STATUS AS A REIT; OR


 


(VII)                           ANY BREACH OF THE COVENANTS CONTAINED IN
SECTION 6.4 OF THE CREDIT AGREEMENT OR SECTION 12(P) OF THIS GUARANTEE.


 


(D)                                 IN ADDITION TO THE FOREGOING AND
NOTWITHSTANDING THE LIMITATION ON LIABILITY SET FORTH IN SUBSECTION (B),
GUARANTORS SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ANY ACTUAL LOSSES, COSTS,
CLAIMS, EXPENSES OR OTHER LIABILITIES INCURRED BY THE ADMINISTRATIVE AGENT OR
ANY LENDER ARISING OUT OF OR ATTRIBUTABLE TO ANY MATERIAL BREACH OF ANY OTHER
REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN ANY CREDIT DOCUMENT
INCLUDING BUT NOT LIMITED TO ANY REPRESENTATIONS, WARRANTIES OR COVENANTS
RELATING TO ENVIRONMENTAL MATTERS, OR ANY INDEMNITY FOR COSTS INCURRED IN
CONNECTION WITH THE VIOLATION OF ANY ENVIRONMENTAL LAW, THE CORRECTION OF ANY
ENVIRONMENTAL CONDITION, OR THE REMOVAL OF ANY MATERIALS OF ENVIRONMENTAL
CONCERN, IN EACH CASE IN ANY WAY AFFECTING ANY BORROWER’S OR ANY OF ITS
AFFILIATES’ PROPERTIES OR ANY OF THE COLLATERAL.


 


(E)                                  NOTHING HEREIN SHALL BE DEEMED TO BE A
WAIVER OF ANY RIGHT WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE UNDER
SECTION 506(A), 506(B), 1111(B) OR ANY OTHER PROVISION OF THE U.S. BANKRUPTCY
CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE INDEBTEDNESS SECURED BY THE
CREDIT AGREEMENT OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL
OF THE INDEBTEDNESS OWING TO THE LENDERS AND THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENTS.


 


(F)                                    EACH GUARANTOR FURTHER AGREES TO PAY ANY
AND ALL REASONABLE EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL) WHICH MAY BE PAID OR INCURRED BY THE
ADMINISTRATIVE AGENT AND ANY LENDER IN ENFORCING, OR OBTAINING ADVICE OF COUNSEL
IN RESPECT OF, ANY RIGHTS WITH RESPECT TO, OR COLLECTING, ANY OR ALL OF THE
GUARANTEE OBLIGATIONS AND/OR ENFORCING ANY RIGHTS WITH RESPECT TO, OR COLLECTING
AGAINST, ANY GUARANTOR UNDER THIS GUARANTEE.  THIS GUARANTEE SHALL REMAIN IN

 

5

--------------------------------------------------------------------------------


 


FULL FORCE AND EFFECT UNTIL THE OBLIGATIONS ARE PAID IN FULL, NOTWITHSTANDING
THAT FROM TIME TO TIME PRIOR THERETO THE BORROWERS MAY BE FREE FROM ANY
OBLIGATIONS.


 


(G)                                 NO PAYMENT OR PAYMENTS MADE BY ANY BORROWER
OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER FROM ANY BORROWER OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR
PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR APPLICATION, AT ANY TIME OR FROM
TIME TO TIME, IN REDUCTION OF OR IN PAYMENT OF THE OBLIGATIONS SHALL BE DEEMED
TO MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF THE GUARANTORS
HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT OR PAYMENTS, REMAIN
LIABLE FOR THE AMOUNT OF THE OBLIGATIONS UNTIL THE OBLIGATIONS ARE PAID IN FULL.


 


(H)                                 EACH GUARANTOR AGREES THAT WHENEVER, AT ANY
TIME, OR FROM TIME TO TIME, ANY GUARANTOR SHALL MAKE ANY PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS ON ACCOUNT OF SUCH
GUARANTOR’S LIABILITY HEREUNDER, SUCH GUARANTOR WILL NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING THAT SUCH PAYMENT IS MADE UNDER THIS GUARANTEE FOR SUCH
PURPOSE.


 


3.                                      RELEASE OF COLLATERAL, PARTIES LIABLE,
ETC.


 

Each Guarantor agrees that (a) any or all of the Collateral, the Pledged
Collateral and other collateral, security and Property now or hereafter held for
the Guarantee or the Guarantee Obligations may be exchanged, released,
terminated, modified, sold, assigned, participated, pledged, compromised,
surrendered or otherwise transferred or disposed of from time to time;
(b) except as expressly set forth in the Credit Documents, the Administrative
Agent and the Lenders shall have no obligation to protect, perfect, secure or
insure any Collateral, the Pledged Collateral or any collateral, security,
Property, Liens, interests or encumbrances now or hereafter held for the
Guarantee or the Guarantee Obligations or the Properties subject thereto;
(c) the time, place, manner or terms of payment of the Guarantee Obligations may
be changed or extended, in whole or in part, to a time certain or otherwise, and
may be renewed or accelerated, in whole or in part; (d) the Borrowers, the
Pledgors, the other Credit Parties and other Persons may be granted indulgences
generally; (e) any of the provisions of the Credit Agreement and the other
Credit Documents and the Guarantee Obligations may be modified, amended, waived,
supplemented, replaced or restated from time to time; (f) any party liable for
the payment of the Guarantee Obligations, including, without limitation, other
guarantors, may be granted indulgences or released; and (g) any deposit balance
for the credit of the Borrowers or any other Person liable for the payment of
the Guarantee Obligations, including, without limitation, other guarantors, or
liable upon any security therefor, may be released, in whole or in part, at,
before and/or after the stated, extended or accelerated maturity of the
Guarantee Obligations, all of the foregoing in clauses (a) through (g) without
notice to or further assent by such Guarantor, who shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence, release or other act.

 


4.                                      WAIVER OF RIGHTS.


 

Each Guarantor expressly waives:  (a) notice of acceptance of this Guarantee by
the Administrative Agent, the Lenders or any other Guarantor and of all
extensions of credit, loans or advances to or purchases from the Borrowers by
the Administrative Agent or the Lenders; (b) presentment and demand for payment
of any of the Guarantee Obligations; (c) protest and notice of dishonor or of
default to such Guarantor or to any other Person with respect to the Guarantee
Obligations or with respect to any collateral, security or Property therefor;
(d) notice of the Administrative Agent or the Lenders obtaining, amending,
substituting for, releasing, waiving, modifying, extending, replacing or
restating all or any portion of the Guarantee Obligations, the Credit Agreement,
any other Credit Document, other guarantees or any Lien now or hereafter
securing the Guarantee Obligations or the Guarantee, or the Administrative Agent
or the Lenders subordinating, compromising, discharging,

 

6

--------------------------------------------------------------------------------


 

terminating or releasing such Liens; (e) notice of the execution and delivery by
the Borrowers, the Administrative Agent, the Lenders or any other Person of any
other loan, purchase, credit or security agreement or document or of the
Borrowers’ or such other Person’s execution and delivery of any promissory notes
or other documents arising under or in connection with the Credit Documents or
in connection with any purchase of the Borrowers’ or such other Person’s
Property or assets; (f) notice of any kind concerning the assets, liabilities,
financial condition, creditworthiness, businesses, prospects or other affairs of
the Borrowers or any other Person; (g) notice of the occurrence of any breach by
the Borrowers, the Pledgors, any other Credit Party or any other Person or of
any Event of Default; (h) notice of the Administrative Agent’s or the Lenders’
transfer, disposition, assignment, sale, pledge or participation of the
Guarantee Obligations, the Collateral, the Pledged Collateral, the Credit
Documents, the Mortgage Loan Documents, or any collateral, security or Property
for the Guarantee or the Guarantee Obligations or any portion of the foregoing;
(i) notice of the sale or foreclosure (or posting or advertising for sale or
foreclosure) of all or any portion of any Collateral, the Pledged Collateral or
any collateral, security or Property for the Guarantee or the Guarantee
Obligations; (j) notice of the protest, proof of non–payment or default by the
Borrowers or any other Person; (k) any other action at any time taken or omitted
by the Administrative Agent or the Lenders, and, generally, all demands and
notices of every kind in connection with this Guarantee, the Credit Documents,
the Guarantee Obligations, the Collateral, the Pledged Collateral, any
collateral, security or Property for the Guarantee or the Guarantee Obligations,
the Mortgage Loan Documents, any documents or agreements evidencing, securing or
relating to any of the Guarantee or the Guarantee Obligations and the
obligations hereby guaranteed; (l) all other notices to which the Guarantor
might otherwise be entitled; (m) demand for payment under this Guarantee; and
(n) any right to assert against the Administrative Agent or the Lenders, as a
defense, counterclaim, set–off or cross–claim, any defense (legal or equitable),
set–off, counterclaim or claim of any kind or nature whatsoever that the
Guarantor may now or hereafter have against the Administrative Agent or the
Lenders (other than payment in full of the Guarantee Obligations), the Borrowers
or any other Person.  It shall not be necessary for the Administrative Agent or
the Lenders (and each Guarantor hereby waives any rights which such Guarantor
may have to require the Administrative Agent or the Lenders), in order to
enforce the obligations of each Guarantor hereunder, to (i) institute suit,
enforce its rights or exhaust its remedies against the Borrowers, the Pledgors,
any other Credit Party, others liable on the Guarantee Obligations, the Obligors
or any other Person, (ii) enforce the Administrative Agent’s or the Lenders’
rights or exhaust its remedies under or with respect to the Mortgage Loan
Documents and the collateral and Property secured thereby, the Collateral, the
Pledged Collateral or any collateral, security or Property which shall ever have
been given to secure the Guarantee or the Guarantee Obligations, (iii) enforce
the Administrative Agent’s or the Lenders’ rights against any other guarantors
of the Guarantee Obligations, (iv) join the Borrowers, others liable on the
Guarantee Obligations or any other Person in any action seeking to enforce this
Guarantee, (v) mitigate damages or take any other action to reduce, collect or
enforce the Guarantee Obligations or (vi) resort to any other means of obtaining
payment of the Guarantee Obligations.

 


5.                                      GUARANTEE ABSOLUTE AND UNCONDITIONAL.


 

The obligations of each Guarantor under this Guarantee are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrowers under the Credit Agreement
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 5 that the obligations of each Guarantor hereunder shall be
absolute and unconditional under any and all circumstances, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce this Guarantee, irrespective of whether any action is brought against
the Borrowers, the Pledgors, any other Guarantors or any other Credit Party or
whether the Borrowers, the Pledgors, the other Guarantors or any other Credit
Party are joined in any such action or actions.  The validity of this Guarantee,
the obligations of each Guarantor

 

7

--------------------------------------------------------------------------------


 

hereunder and the Administrative Agent’s and the Lenders’ rights and remedies
for the enforcement of the foregoing shall in no way be terminated, abated,
reduced, released, modified, changed, discharged, diminished, affected, limited
or impaired in any manner whatsoever by the happening from time to time of any
event or condition of any kind whatsoever, including, without limitation, any of
the following (and each Guarantor hereby waives any common law, equitable,
statutory, constitutional, regulatory or other rights (including rights to
notice) which such Guarantor might have as a result of or in connection with any
of the following):  (a) the assertion or non–assertion by the Administrative
Agent or the Lenders of any of the rights or remedies available to the
Administrative Agent or the Lenders pursuant to the provisions of the Credit
Documents, the Mortgage Loan Documents or pursuant to any Requirement of Law;
(b) the waiver by the Administrative Agent or the Lenders of, or the failure of
the Administrative Agent or the Lenders to enforce, or the lack of diligence by
the Administrative Agent or the Lenders in connection with, the enforcement of
any of its rights or remedies under the Credit Documents, the Mortgage Loan
Documents, the Collateral, the Pledged Collateral or any collateral, security or
Property for the Guarantee or the Guarantee Obligations; (c) the granting by the
Administrative Agent or the Lenders of (or failure by the Administrative Agent
or the Lenders to grant) any indulgence, forbearance, adjustment, compromise,
consent, approval, waiver or extension of time; (d) the occurrence of any
Default or Event of Default under the Credit Agreement, or the occurrence of any
similar event (howsoever described) under any agreement or instrument referred
to therein; (e) any delay, failure or inability of any Borrower, Pledgor,
Guarantor or any other Credit Party in respect of any of the Guarantee
Obligations to perform, willful or otherwise, any provision of the Credit
Agreement beyond any applicable cure periods; (f) any action or failure to act
by the Administrative Agent or the Lenders that adversely affects any
Guarantor’s right of subrogation arising by reason of any performance by such
Guarantor of this Guarantee; (g) any suit or other action brought by, or any
judgment in favor of, any beneficiaries or creditors of, any Borrower, Pledgor,
Guarantor, other Credit Party or any other Person for any reason whatsoever,
including any suit or action in any way disaffirming, repudiating, rejecting or
otherwise calling into question any issue, matter or thing in respect of the
Credit Agreement; (h) any lack or limitation of status or of power, incapacity
or disability of any Borrower, the Pledgor, Guarantor or any other Credit Party
in respect of any of the Guarantee Obligations; (i) the exercise by the
Administrative Agent or the Lenders of or failure to exercise any so–called
self–help remedies; (j) any act, omission or condition that might in any manner
or to any extent vary, alter, increase, extend or continue the risk to such
Guarantor or might otherwise operate as a discharge or release of such Guarantor
under Requirements of Law; (k) any full or partial release or discharge of or
accord and satisfaction with respect to liability for the Guarantee Obligations,
or any part thereof, of the Borrowers, the Guarantors, the Pledgors, any other
Credit Party, any co–guarantors or any other Person now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guarantee Obligations, or
any part thereof; (l) the impairment, modification, change, release, discharge
or limitation of the liability of the Borrowers, the Guarantors, the Pledgors,
any other Credit Party, any Obligor or any Person liable for or obligated on the
Guarantee Obligations, or any of their estates in bankruptcy, resulting from or
pursuant to the bankruptcy or insolvency of any of the foregoing or the
application of the Insolvency Laws or of or any decision of any court of the
United States or any state thereof; (m) any present or future Requirements of
Law or order of any Governmental Authority (de jure or de facto) purporting to
reduce, amend or otherwise affect the Guarantee Obligations or to vary any terms
of payment, satisfaction or discharge thereof; (n) the waiver, compromise,
settlement, release, extension, acceleration, amendment, change, modification,
substitution, replacement, reduction, increase, alteration, rearrangement,
renewal or termination of the terms of the Guarantee Obligations, the Credit
Documents, the Collateral, the Pledged Collateral, any collateral, security or
Property for the Guarantee or the Guarantee Obligations, the Mortgage Loan
Documents, any or all of the obligations, covenants or agreements of the
Borrowers, the Pledgors, the other Credit Parties, the Obligors or any other
Person under the Credit Documents or Mortgage Loan Documents (except by
satisfaction in full of all Guarantee Obligations) or of the Guarantors under
this Guarantee and/or any failure of the Administrative Agent or the Lenders to
notify the Guarantor of any of the foregoing; (o) the

 

8

--------------------------------------------------------------------------------


 

extension of the time for satisfaction, discharge or payment of the Guarantee
Obligations or any part thereof owing or payable by the Borrowers or any other
Person under the Credit Documents or of the time for performance of any other
obligations, covenants or agreements under or arising out of this Guarantee or
the extension or renewal of any thereof; (p) any existing or future offset,
claim or defense (other than payment in full of the Guarantee Obligations) of
the Borrowers or any other Person against the Administrative Agent or the
Lenders or against payment of the Guarantee Obligations, whether such offset,
claim or defense arises in connection with the Guarantee Obligations (or the
transactions creating same) or otherwise; (q) the taking or acceptance or the
existence of any other guarantee of or collateral, security or Property for the
Guarantee Obligations in favor of the Administrative Agent, the Lenders or any
other Person specified in the Credit Documents or the enforcement or attempted
enforcement of such other guarantee, collateral, security or Property; (r) any
sale, lease, sublease or transfer of or Lien on all or a portion of the assets
or Property of the Borrowers, the Pledgors, the Guarantor or any other Credit
Party, or any changes in the shareholders, partners or members of the Borrowers,
the Pledgors, the Guarantors or any other Credit Party, or any reorganization,
consolidation or merger of the Borrowers, the Pledgors, the Guarantors or any
other Credit Party; (s) any consolidation or amalgamation of the Borrowers, the
Pledgors, the Guarantors or any other Credit Party with, any merger of the
Borrowers, the Pledgors, the Guarantors or any other Credit Party with or into,
or any transfer by the Borrowers, the Pledgors, the Guarantors or any other
Credit Party of all or substantially all their assets to, another Person, any
change in the legal or beneficial ownership of ownership interests issued by the
Borrowers, the Pledgors, the Guarantors or any other Credit Party, or any other
change whatsoever in the objects, capital structure, constitution or business of
the Borrowers, the Pledgors, the Guarantors or any other Credit Party; (t) the
invalidity, illegality or unenforceability of all or any part of the Guarantee
Obligations, the Credit Documents, the Collateral, the Pledged Collateral, any
collateral, security or Property for the Guarantee or the Guarantee Obligations,
the Mortgage Loan Documents or any document or agreement executed in connection
with the foregoing, for any reason whatsoever, including, without limitation,
the fact that (1) the Guarantee Obligations, or any part thereof, exceeds the
amount permitted by Requirements of Law or violates usury laws, (2) the act of
creating the Guarantee Obligations, the Mortgage Assets, the Collateral, the
Pledged Collateral, any collateral, security or Property for the Guarantee or
the Guarantee Obligations or any part of the foregoing is ultra vires, (3) the
officers or representatives executing the Mortgage Loan Documents or Credit
Documents or otherwise creating the Guarantee Obligations, the Mortgage Assets,
the Collateral, the Pledged Collateral or any collateral, security or Property
for the Guarantee or the Guarantee Obligations acted in excess of their
authority, (4) the Borrowers, the Pledgors, any other Credit Party, any Obligor
or any other Person has valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Guarantee Obligations wholly or
partially uncollectible, (5) the creation, performance or repayment of the
Guarantee Obligations, the Mortgage Assets, the Collateral, the Pledged
Collateral or any collateral, security or Property for the Guarantee or the
Guarantee Obligations (or the execution, delivery and performance of any Credit
Document, Mortgage Loan Document or document or instrument representing part of
the Guarantee Obligations, the Mortgage Assets, the Collateral, the Pledged
Collateral, any collateral, security or Property for the Guarantee or the
Guarantee Obligations or executed in connection with the Guarantee Obligations,
the Mortgage Assets, the Collateral, the Pledged Collateral or any collateral,
security or Property for the Guarantee or the Guarantee Obligations, or given to
secure the repayment of the Guarantee Obligations, the Mortgage Assets or the
other Collateral) is illegal, uncollectible or unenforceable or (6) any Mortgage
Loan Document, any Credit Document or any other document, agreement or
instrument has been forged or otherwise is irregular or not genuine or
authentic; (u) any release, termination, sale, pledge, participation, transfer,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of the Collateral, the Pledged Collateral or any
collateral, security or Property at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guarantee or the
Guarantee Obligations; (v) the failure of the Administrative Agent, the Lenders
or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of the Collateral, the Pledged Collateral

 

9

--------------------------------------------------------------------------------


 

or any other collateral, security or Property for the Guarantee or the Guarantee
Obligations, including, but not limited to, any neglect, delay, omission,
failure or refusal of the Administrative Agent or the Lenders (1) to take or
prosecute any action for the collection of any of the Guarantee Obligations, the
Pledged Collateral, any Collateral or any collateral, security or Property for
the Guarantee or the Guarantee Obligations, (2) to foreclose, or initiate any
action to foreclose, or, once commenced, prosecute to completion any action to
foreclose, upon any Collateral, the Pledged Collateral or any security,
collateral or Property for the Guarantee or Guarantee Obligations, or (3) to
take or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guarantee Obligations; (w) the
fact that the Collateral, the Pledged Collateral or any collateral, security,
Property or Lien contemplated or intended to be given, created or granted as
security for the repayment of the Guarantee or the Guarantee Obligations, or any
part thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien; (x) any payment by the Borrowers
or any other Person to the Administrative Agent or the Lenders is held to
constitute a preference under Insolvency Laws, or for any reason the
Administrative Agent or the Lenders are required to refund such payment or pay
such amount to any such Borrower or other Person; or (y) any event or action
that would, in the absence of this Section 5, result in the full or partial
release, discharge or relief of such Guarantor from the performance or
observance of any obligation, covenant or agreement contained in this Guarantee
or any other agreement, whether or not such event or action increases the
likelihood that such Guarantor will be required to pay the Guarantee Obligations
pursuant to the terms hereof or thereof and whether or not such event or action
prejudices such Guarantor, it being the unambiguous and unequivocal intention of
each Guarantor that such Guarantor shall be obligated to pay the Guarantee
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly or expressly described herein, which
obligation shall be deemed satisfied only upon the full and final indefeasible
payment and satisfaction of the Guarantee Obligations.

 


6.                                      PRIMARY LIABILITY OF THE GUARANTOR.


 

Without limiting the foregoing provisions, each Guarantor agrees that this
Guarantee may be enforced by the Administrative Agent and the Lenders without
the necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to any of
the Credit Documents, the Collateral, the Pledged Collateral or any collateral,
security or Property now or hereafter securing the Guarantee or the Guarantee
Obligations or otherwise, and each Guarantor hereby waives the right to require
the Administrative Agent or the Lenders to proceed against the Borrowers, the
Pledgors, any other Credit Party, any Obligor or any other Person (including a
co–guarantor) or to require the Administrative Agent or the Lenders to pursue
any other remedy or enforce any other right.  Each Guarantor further agrees that
such Guarantor shall have no right of subrogation, reimbursement or indemnity
whatsoever against any Person, or any right of recourse to the Collateral, the
Pledged Collateral or any collateral, security or Property for the Guarantee or
the Guarantee Obligations, so long as any such Guarantee Obligations remain
outstanding.  Each Guarantor further agrees that nothing contained herein shall
prevent the Administrative Agent or the Lenders from suing on the Credit
Agreement or any of the other Credit Documents or foreclosing its security
interest in or Lien on any Collateral, the Pledged Collateral or any collateral,
security or Property now or hereafter securing the Guarantee or the Guarantee
Obligations or from exercising any other rights available to it under the Credit
Agreement or any of the other Credit Documents or any other instrument of
security if none of the Borrowers, the Pledgors, the Guarantors or any other
Credit Party timely perform the obligations of the Borrowers, the Pledgors, all
other Credit Parties or other Persons thereunder, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of such Guarantor’s obligations hereunder; it being the
purpose and intent of each Guarantor that such Guarantor’s obligations hereunder
shall be absolute, independent and unconditional under any and all
circumstances.  Each Guarantor recognizes, acknowledges and agrees that such
Guarantor may be

 

10

--------------------------------------------------------------------------------


 

required to pay the Guarantee Obligations in full (subject to the limit set
forth in Section 2) without assistance or support of any other Person, and such
Guarantor has not been induced to enter into this Guarantee on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Guarantee Obligations, or that the Administrative
Agent or the Lenders will look to other parties to pay or perform the Guarantee
Obligations.  Each Guarantor recognizes, acknowledges and agrees that it is not
entering into this Guarantee in reliance on, or in contemplation of the benefits
of, the validity, enforceability, collectability or value of the Collateral, the
Pledged Collateral or any of the collateral, security or Property for the
Guarantee or the Guarantee Obligations or of the validity, enforceability or
collectability of this Guarantee against any other Guarantor.

 


7.                                      PAYMENTS.


 

Each Guarantor hereby agrees that the Guarantee Obligations will be paid to the
Administrative Agent for the ratable benefit of the Lenders without set-off or
counterclaim in U.S. Dollars at the address specified in writing by the
Administrative Agent.

 


8.                                      ATTORNEYS’ FEES AND COSTS OF COLLECTION.


 

Each Guarantor hereby agrees to pay all costs, fees and expenses (including
attorneys’ fees) incurred by the Administrative Agent or the Lenders to pursue
collection, to preserve or enforce its rights under this Guarantee, or to
intervene, to sue for enforcement of the terms of this Guarantee or to file a
petition, complaint, answer, motion or other pleading in any suit or proceeding
relating to this Guarantee, and, in such event, all of the attorneys’ fees,
costs and expenses relating thereto and all other amounts (if any) owed by the
Guarantor under this Guarantee (other than the Guarantee Obligations) shall be
an additional liability of the Guarantor to the Administrative Agent and the
Lenders (over and above any limitation set forth in Section 2, if any), payable
on demand.  The obligations contained in this Section 8 shall survive the
termination of this Guarantee.

 


9.                                      SECURITY INTERESTS AND SETOFF.


 

Each Guarantor agrees that in the event any Guarantor fails to pay its
obligations hereunder when due and payable under this Guarantee, the
Administrative Agent and the Lenders shall be entitled to (a) any and all
remedies available to it including, without limitation, all rights of setoff and
(b) the benefit of all Liens heretofore, now and at any time or times hereafter
granted by such Guarantor or any Borrower to the Administrative Agent and the
Lenders, if any, to secure such Guarantor’s obligations hereunder.

 


10.                               TERM OF GUARANTEE.


 

This Guarantee shall continue in full force and effect until the Guarantee
Obligations are fully and indefeasibly paid, performed and discharged and the
Credit Documents are terminated.  This Guarantee covers the Guarantee
Obligations whether presently outstanding or arising subsequent to the date
hereof, including all amounts advanced by the Administrative Agent or the
Lenders in stages or installments.  Notwithstanding the foregoing, this
Guarantee shall continue to be effective, or be reinstated, as the case may be,
and any payment of the Guarantee Obligations hereunder shall be reinstated, if
at any time payment, or any part thereof, of any of the Guarantee Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or the Lenders as a preference, fraudulent conveyance or otherwise upon or in
connection with an Insolvency, Act of Insolvency, Insolvency Proceeding,
bankruptcy, dissolution, liquidation or reorganization with respect to the
Borrowers or any other Person obligated on or for the Guarantee Obligations, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any of the

 

11

--------------------------------------------------------------------------------


 

Borrowers or such other Person or any substantial part of such Borrowers’ or
such other Person’s Property or assets, or otherwise, all as though such
payments had not been made; provided that in the event payment of all or any
part of the Guarantee Obligations is rescinded or must be restored or returned,
all costs and expenses (including, without limitation, any legal fees and
disbursements) incurred by the Administrative Agent or the Lenders in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Guarantee Obligations.

 


11.                               REPRESENTATIONS AND WARRANTIES.


 


(A)                                  EACH GUARANTOR REPRESENTS AND WARRANTS TO,
AND COVENANTS WITH, THE ADMINISTRATIVE AGENT AND THE LENDERS, AS OF THE DATE OF
THIS GUARANTEE, AND SHALL BE DEEMED TO RESTATE AS OF EACH BORROWING DATE, THAT:


 


(I)                                     IT IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING AS A CORPORATION, LIMITED PARTNERSHIP, LIMITED LIABILITY
COMPANY OR REAL ESTATE INVESTMENT TRUST UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION OR FORMATION, AND IS DULY QUALIFIED TO DO BUSINESS AND IS IN
GOOD STANDING IN ALL JURISDICTIONS IN WHICH THE CHARACTER OF ITS PROPERTY OR
ASSETS, THE NATURE OF ITS BUSINESS OR THE PERFORMANCE OF ITS OBLIGATIONS UNDER
ANY AGREEMENT TO WHICH IT IS A PARTY OR IS BOUND MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT FOR ANY FAILURE TO QUALIFY OUTSIDE OF THE JURISDICTION OF
ORGANIZATION OR FORMATION THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(II)                                  ITS EXECUTION AND DELIVERY OF, PERFORMANCE
UNDER AND COMPLIANCE WITH THIS GUARANTEE WILL NOT VIOLATE ITS AUTHORITY
DOCUMENTS OR CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF
TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN A MATERIAL BREACH
OF, ANY MATERIAL CONTRACTUAL OBLIGATION, INDEBTEDNESS OR GUARANTEE OBLIGATION TO
WHICH IT IS A PARTY OR BY WHICH IT IS BOUND;


 


(III)                               ITS EXECUTION AND DELIVERY OF, PERFORMANCE
UNDER AND COMPLIANCE WITH THIS GUARANTEE WILL NOT VIOLATE ANY LAW, TREATY,
RULE OR REGULATION OR DETERMINATION OF AN ARBITRATOR, A COURT OR OTHER
GOVERNMENTAL AUTHORITY, APPLICABLE TO OR BINDING UPON THE GUARANTOR OR ANY OF
ITS PROPERTY OR TO WHICH THE GUARANTOR OR ANY OF ITS PROPERTY IS SUBJECT
(“REQUIREMENT OF LAW”), OR ANY PROVISION OF ANY SECURITY ISSUED BY THE GUARANTOR
OR OF ANY AGREEMENT, INSTRUMENT OR OTHER UNDERTAKING TO WHICH THE GUARANTOR IS A
PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS BOUND (“CONTRACTUAL OBLIGATION”),
AND WILL NOT RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN ON ANY
OF THE PROPERTIES OR REVENUES OF THE GUARANTOR PURSUANT TO ANY REQUIREMENT OF
LAW OR CONTRACTUAL OBLIGATION OF THE GUARANTOR;


 


(IV)                              THE GUARANTOR HAS THE LEGAL CAPACITY AND THE
LEGAL RIGHT TO EXECUTE AND DELIVER THIS GUARANTEE AND TO PERFORM THE GUARANTOR’S
OBLIGATIONS HEREUNDER;


 


(V)                                 IT HAS THE FULL POWER AND AUTHORITY TO ENTER
INTO AND CONSUMMATE ALL TRANSACTIONS CONTEMPLATED BY THIS GUARANTEE, HAS DULY
AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTEE, AND HAS
DULY EXECUTED AND DELIVERED THIS GUARANTEE;


 


(VI)                              THIS GUARANTEE CONSTITUTES A VALID, LEGAL AND
BINDING OBLIGATION OF SUCH GUARANTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
THE TERMS HEREOF, SUBJECT TO (A) INSOLVENCY LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, AND (B) GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW;


 


(VII)                           IT IS NOT IN VIOLATION OF, AND ITS EXECUTION AND
DELIVERY OF, PERFORMANCE UNDER AND COMPLIANCE WITH THIS GUARANTEE SHALL NOT
CONSTITUTE A VIOLATION OF, ITS AUTHORITY DOCUMENTS, ANY

 

12

--------------------------------------------------------------------------------


 


REQUIREMENT OF LAW, ANY ORDER OR DECREE OF ANY COURT OR ARBITER, OR ANY ORDER,
REGULATION OR DEMAND OF ANY GOVERNMENTAL AUTHORITY;


 


(VIII)                        NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF,
FILING WITH, OR OTHER ACT BY OR IN RESPECT OF, ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY AND NO CONSENT OF ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY
CREDITOR OF THE GUARANTOR) IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS GUARANTEE;


 


(IX)                                EXCEPT AS SET FORTH IN SCHEDULE 3.6, NO
LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE GUARANTOR,
THREATENED BY OR AGAINST THE GUARANTOR OR AGAINST ANY OF THE GUARANTOR’S
PROPERTIES OR REVENUES WITH RESPECT TO THIS GUARANTEE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY;


 


(X)                                   NONE OF THE GUARANTOR, THE BORROWERS, THE
PLEDGORS, ANY OTHER CREDIT PARTY OR ANY PRINCIPAL, DIRECTOR, PARTNER, MANAGER OR
OWNER OF THE FOREGOING (OTHER THAN UNAFFILIATED MINORITY OWNERS OF PUBLICLY
TRADED COMMON STOCK) HAS EVER BEEN CONVICTED OF A CRIME OR IS THE SUBJECT OF ANY
CURRENTLY PENDING OR THREATENED CRIMINAL PROCEEDING THAT COULD HAVE A MATERIAL
ADVERSE EFFECT;


 


(XI)                                EXCEPT AS DISCLOSED IN WRITING TO THE
ADMINISTRATIVE AGENT PRIOR TO THE DATE HEREOF, THE GUARANTOR HAS FILED OR CAUSED
TO BE FILED ALL TAX RETURNS WHICH, TO THE KNOWLEDGE OF THE GUARANTOR, ARE
REQUIRED TO BE FILED AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID
RETURNS OR ON ANY ASSESSMENTS MADE AGAINST THE GUARANTOR OR ANY OF THE
GUARANTOR’S PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON THE
GUARANTOR OR ANY OF THE GUARANTOR’S PROPERTY BY ANY GOVERNMENTAL AUTHORITY
(OTHER THAN ANY THE AMOUNT OR VALIDITY OF WHICH ARE CURRENTLY BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS); NO TAX LIEN HAS BEEN FILED, AND, TO THE
KNOWLEDGE OF THE GUARANTOR, NO CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH
TAX, FEE OR OTHER CHARGE;


 


(XII)                            THE GUARANTOR IS NOT THE SUBJECT OF ANY
INSOLVENCY PROCEEDING;


 


(XIII)                         THE RECITALS TO THIS GUARANTEE ARE TRUE AND
CORRECT; AND


 


(XIV)                         THE GUARANTOR HAS RECEIVED VALUABLE CONSIDERATION,
FAIR VALUE, FAIR CONSIDERATION OR REASONABLE EQUIVALENT VALUE FOR THE GUARANTEE
OBLIGATIONS, AND THE GUARANTEE OBLIGATIONS (A) WILL NOT RENDER THE GUARANTOR NOT
SOLVENT, (B) WILL NOT LEAVE THE GUARANTOR WITH AN UNREASONABLY SMALL AMOUNT OF
CAPITAL TO CONDUCT ITS BUSINESS, AND (C) WILL NOT CAUSE THE GUARANTOR TO HAVE
INCURRED DEBTS (OR TO HAVE INTENDED TO HAVE INCURRED DEBTS) BEYOND ITS ABILITY
TO PAY SUCH DEBTS AS THEY MATURE.


 


(B)                                  THE GUARANTOR FURTHER REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT IT IS FAMILIAR WITH
AND HAS INDEPENDENT KNOWLEDGE OF, AND HAS REVIEWED THE BOOKS AND RECORDS
REGARDING, THE BORROWERS’ FINANCIAL CONDITION AND AFFAIRS AND THE VALUE OF THE
COLLATERAL AND REPRESENTS AND AGREES THAT IT WILL KEEP SO INFORMED WHILE THIS
GUARANTEE IS IN FORCE; PROVIDED, HOWEVER, THE GUARANTOR ACKNOWLEDGES AND AGREES
THAT IT IS NOT RELYING ON SUCH FINANCIAL CONDITION OR COLLATERAL AS AN
INDUCEMENT TO ENTER INTO THIS GUARANTEE.  THE GUARANTOR AGREES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE NO OBLIGATION TO INVESTIGATE THE
FINANCIAL CONDITION OR AFFAIRS OF THE BORROWERS FOR THE BENEFIT OF THE GUARANTOR
OR TO ADVISE THE GUARANTOR OF ANY MATTER RELATING TO OR ARISING UNDER THE CREDIT
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY FACT RESPECTING, OR ANY
CHANGE IN, THE FINANCIAL CONDITION OR AFFAIRS OF THE BORROWERS THAT MIGHT COME
TO THE KNOWLEDGE OF THE ADMINISTRATIVE AGENT OR THE LENDERS AT ANY TIME, WHETHER
OR NOT THE ADMINISTRATIVE AGENT OR THE LENDERS KNOW OR BELIEVE OR HAVE

 

13

--------------------------------------------------------------------------------


 


REASON TO KNOW OR BELIEVE THAT ANY SUCH FACT OR CHANGE IS UNKNOWN TO THE
GUARANTOR OR MIGHT (OR DOES) MATERIALLY INCREASE THE RISK OF THE GUARANTOR AS
GUARANTOR OR MIGHT (OR WOULD) AFFECT THE WILLINGNESS OF THE GUARANTOR TO
CONTINUE AS GUARANTOR WITH RESPECT TO THE GUARANTEE OBLIGATIONS.


 


(C)                                  THE GUARANTOR FURTHER REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT THE FINANCIAL
STATEMENTS (IF ANY) AND OTHER FINANCIAL INFORMATION (IF ANY) OF THE GUARANTOR
DELIVERED TO THE ADMINISTRATIVE AGENT PRIOR TO THE CLOSING DATE ARE TRUE AND
CORRECT AND FAIRLY REPRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF
THE GUARANTOR ON THE DATE OF THE DELIVERY OF SUCH INFORMATION AND THAT THERE HAS
BEEN NO MATERIAL ADVERSE EFFECT SINCE SUCH DATE.


 


(D)                                 THE REPRESENTATIONS AND WARRANTIES OF THE
GUARANTOR SET FORTH IN THIS SECTION 11 SHALL SURVIVE THE EXECUTION AND DELIVERY
OF THIS GUARANTEE AND SHALL INURE TO THE BENEFIT OF THE PERSONS FOR WHOSE
BENEFIT THEY WERE MADE FOR SO LONG AS THIS GUARANTEE IS IN EFFECT.  UPON
DISCOVERY BY ANY PARTY HERETO OF A BREACH OF ANY SUCH REPRESENTATIONS AND
WARRANTIES, THE PARTY DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN NOTICE
THEREOF TO EACH OTHER PARTY.


 


(E)                                  EACH GUARANTOR AGREES THAT THE FOREGOING
REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TO HAVE BEEN MADE BY SUCH
GUARANTOR ON THE DATE OF EACH LOAN UNDER THE CREDIT AGREEMENT, ON AND AS OF SUCH
DATE OF THE TRANSACTION, AS THOUGH MADE HEREUNDER ON AND AS OF SUCH DATE.


 


12.                               COVENANTS.


 


(A)                                  FINANCIAL STATEMENTS.  (I) AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
FISCAL QUARTER OF EACH GUARANTOR, EACH GUARANTOR SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AND EACH LENDER THE UNAUDITED CONSOLIDATED BALANCE SHEETS
OF SUCH GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT
AVAILABLE, FOR EACH BORROWER) AS AT THE END OF SUCH PERIOD AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS FOR SUCH GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT
AVAILABLE, FOR EACH BORROWER) FOR SUCH PERIOD AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH PERIOD, ACCOMPANIED BY A SCHEDULE OF ALL CONTINGENT
FUNDING OBLIGATIONS AND HEDGING POSITIONS OF PARENT AND ITS CONSOLIDATED
SUBSIDIARIES (AND, TO THE EXTENT AVAILABLE, FOR EACH BORROWER) AND A CERTIFICATE
OF A RESPONSIBLE OFFICER, WHICH CERTIFICATE SHALL STATE THAT SAID CONSOLIDATED
FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF PARENT AND ITS CONSOLIDATED
SUBSIDIARIES (AND, TO THE EXTENT APPLICABLE, FOR EACH BORROWER) IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT
TO NORMAL YEAR-END ADJUSTMENTS); PROVIDED, THAT THE ADMINISTRATIVE AGENT AND ANY
LENDER MAY DISCLOSE SUCH FINANCIAL STATEMENTS, IF REQUIRED, TO ITS REGULATORS,
OR AS OTHERWISE REQUIRED BY LAW.


 


(II)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF EACH GUARANTOR,
EACH GUARANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH LENDER THE
AUDITED CONSOLIDATED BALANCE SHEETS OF SUCH GUARANTOR AND ITS CONSOLIDATED
SUBSIDIARIES (AND, TO THE EXTENT AVAILABLE, FOR EACH BORROWER) AS AT THE END OF
SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED
EARNINGS AND OF CASH FLOWS FOR SUCH GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES
(AND, TO THE EXTENT AVAILABLE, FOR EACH BORROWER) FOR SUCH YEAR, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, ACCOMPANIED
BY AN OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING, WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE OF AUDIT OR
GOING CONCERN AND SHALL STATE THAT SAID CONSOLIDATED FINANCIAL STATEMENTS FAIRLY
PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF EACH
GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT APPLICABLE, FOR
EACH BORROWER) AS AT THE END OF, AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH
GAAP, AND A CERTIFICATE OF SUCH ACCOUNTANTS STATING THAT, IN MAKING THE
EXAMINATION

 

14

--------------------------------------------------------------------------------


 


NECESSARY FOR THEIR OPINION, THEY OBTAINED NO KNOWLEDGE, EXCEPT AS SPECIFICALLY
STATED, OF ANY DEFAULT OR EVENT OF DEFAULT.


 


(III)                               EACH GUARANTOR COVENANTS AND AGREES THAT
SUCH GUARANTOR WILL NOT CHANGE ITS LEGAL NAME OR PRIMARY PLACE OF BUSINESS
WITHOUT HAVING PROVIDED TO THE ADMINISTRATIVE AGENT THIRTY (30) DAY’S PRIOR
WRITTEN NOTICE OF ANY SUCH CHANGE.


 


(IV)                              EACH GUARANTOR COVENANTS AND AGREES THAT IT
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN FORTY-FIVE
(45) DAYS OF AFTER THE END OF EACH FISCAL QUARTER, A STATEMENT OF COMPLIANCE
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER, IN THE FORM ATTACHED
HERETO AS EXHIBIT A, (A) STATING THAT EACH OF THE REPRESENTATIONS, WARRANTIES
AND COVENANTS CONTAINED HEREIN HAVE BEEN COMPLIED WITH AND (B) ATTACHING A
CURRENT COPY OF SUCH GUARANTOR’S ORGANIZATIONAL CHART (DEPICTING AND DELINEATING
ALL OF SUCH GUARANTOR’S CONSOLIDATED AND NON-CONSOLIDATED SUBSIDIARIES).


 


(B)                                 LIMITATION ON DISTRIBUTIONS.  PARENT SHALL
NOT DECLARE OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR, A
SINKING OR OTHER ANALOGOUS FUND FOR THE PURCHASE, REDEMPTION, DEFEASANCE,
RETIREMENT OR OTHER ACQUISITION OF ANY EQUITY OR PARTNERSHIP INTEREST OF PARENT,
WHETHER NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT
THEREOF, EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN
OBLIGATIONS OF PARENT, EXCEPT, SO LONG AS NO DEFAULT, EVENT OF DEFAULT OR
DEFICIT SHALL HAVE OCCURRED AND BE CONTINUING, PARENT MAY MAKE (I) SUCH PAYMENTS
SOLELY TO THE EXTENT NECESSARY TO PRESERVE ITS STATUS AS A REIT, (II) QUARTERLY
DIVIDEND DISTRIBUTIONS IN AN AMOUNT UP TO 100% OF ITS FFO FOR THE IMMEDIATELY
PRECEDING FISCAL QUARTER, (III) AN ANNUAL DIVIDEND DISTRIBUTION, SO LONG AS THE
TOTAL AMOUNT THEREOF, WHEN COMBINED WITH THE PREVIOUS FOUR (4) QUARTERLY
DIVIDEND DISTRIBUTIONS DESCRIBED HEREIN DOES NOT EXCEED AN AMOUNT EQUAL TO ONE
HUNDRED PERCENT (100%) OF PARENT’S CONSOLIDATED FFO FOR THE IMMEDIATELY
PRECEDING FOUR (4) FISCAL QUARTERS AND (IV) SPECIAL DIVIDEND DISTRIBUTIONS AND
PARENT MAY, ALSO SO LONG AS NO DEFAULT, EVENT OF DEFAULT OR DEFICIT SHALL HAVE
OCCURRED AND BE CONTINUING, MAKE CASH DISTRIBUTIONS TO ITS SHAREHOLDERS TO THE
EXTENT NECESSARY TO (A) AVOID THE PAYMENT BY PARENT OF TAXES IMPOSED UNDER
SECTIONS 857(B)(1) AND 4981 OF THE CODE AND (B) ALLOW ITS SHAREHOLDERS TO PAY
ANY TAXES IMPOSED ON THEM UNDER SECTIONS 857(B)(3), (4), (5), (6) OR (7) OF THE
CODE.  NOTWITHSTANDING THE FOREGOING RESTRICTIONS, NOTHING IN THIS
SECTION 9(B) SHALL LIMIT THE ABILITY OF ANY GUARANTOR TO EFFECT A BUY BACK OF
ITS CAPITAL STOCK PURSUANT TO SECTION 9(K).


 


(C)                                  MINIMUM INTEREST COVERAGE RATIO.  AT NO
TIME SHALL THE RATIO OF (I) THE SUM OF CONSOLIDATED ADJUSTED EBITDA OF THE
GUARANTORS (CALCULATED ON AN AGGREGATE BASIS AFTER ADDING BACK ALL APPLICABLE
INCENTIVE FEES) TO (II) CONSOLIDATED INTEREST EXPENSE OF THE GUARANTORS
(CALCULATED ON AN AGGREGATE BASIS) BE LESS THAN 1.35 TO 1.00.


 


(D)                                 MAINTENANCE OF RATIO OF CONSOLIDATED TOTAL
INDEBTEDNESS TO CONSOLIDATED TOTAL ASSETS.  AT NO TIME SHALL THE RATIO OF THE
CONSOLIDATED TOTAL INDEBTEDNESS OF THE GUARANTORS (CALCULATED ON AN AGGREGATE
BASIS AFTER INCLUDING EACH GUARANTOR’S PRO-RATA SHARE OF THE INDEBTEDNESS AND
CONTINGENT LIABILITIES OF ANY OFF BALANCE SHEET SECURITIZATION VEHICLES IN WHICH
EACH SUCH GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES OR
UNCONSOLIDATED AFFILIATES OWN EQUITY, OTHER THAN ANY UNCONSOLIDATED AFFILIATES
THAT ARE SECURITIZATION VEHICLES WHICH QUALIFY AS QSPES, AFTER EXCLUDING THE
FIRST $90,000,000 IN CUSTOMARY AND STANDARD UNPAID TRADE PAYABLES INCURRED IN
THE ORDINARY COURSE OF BUSINESS) TO THE CONSOLIDATED TOTAL ASSETS OF THE
GUARANTORS (CALCULATED ON AN AGGREGATE BASIS AFTER INCLUDING EACH GUARANTOR’S
PRO-RATA SHARE OF THE THEN-CURRENT FAIR MARKET VALUE OF EACH GUARANTOR’S
INTERESTS IN ANY OF THE ASSETS OF ANY OFF BALANCE SHEET SECURITIZATION VEHICLES
IN WHICH EACH SUCH GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES
OR UNCONSOLIDATED AFFILIATES OWN EQUITY, OTHER THAN ANY UNCONSOLIDATED
AFFILIATES THAT ARE SECURITIZATION VEHICLES WHICH QUALIFY AS QSPES) BE GREATER
THAN (A) .90

 

15

--------------------------------------------------------------------------------


 


TO 1.00 AT ALL TIMES PRIOR TO THE EXTENSION OF THE MATURITY DATE IN ACCORDANCE
WITH THE CONDITIONS SET FORTH IN SECTION 2.4 OF THE CREDIT AGREEMENT, AND
(B) .875 TO 1.00 AT ALL TIMES THEREAFTER.


 


(E)                                  POSITIVE NET INCOME.  THE CONSOLIDATED NET
INCOME OF THE GUARANTORS (CALCULATED ON AN AGGREGATE BASIS) SHALL AT ALL TIMES
BE EQUAL TO A POSITIVE AMOUNT.


 


(F)                                    MAXIMUM TOTAL LIABILITIES RATIO.  AT NO
TIME SHALL THE TOTAL LIABILITIES RATIO OF THE GUARANTORS (CALCULATED ON AN
AGGREGATE BASIS AFTER DEDUCTING THE TOTAL AMOUNT OF ALL TRUST PREFERRED
SECURITIES AND THE FIRST $90,000,000 IN CUSTOMARY AND STANDARD UNPAID TRADE
PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS FROM THE TOTAL INDEBTEDNESS
OF THE GUARANTORS) BE GREATER THAN (A) .85 TO 1.00 AT ALL TIMES PRIOR TO THE
EXTENSION OF THE MATURITY DATE IN ACCORDANCE WITH THE CONDITIONS SET FORTH IN
SECTION 2.4 OF THE CREDIT AGREEMENT, AND (B) .825 TO 1.00 AT ALL TIMES
THEREAFTER.


 


(G)                                 MINIMUM LIQUIDITY REQUIREMENT.  THE
LIQUIDITY OF THE GUARANTORS (CALCULATED ON AN AGGREGATE BASIS) SHALL AT NO TIME
BE LESS THAN $15,000,000.


 


(H)                                 FIXED CHARGE COVERAGE RATIO.  AT NO TIME
SHALL THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO OF THE GUARANTORS (CALCULATED
ON AN AGGREGATE BASIS) BE LESS THAN 1.25 TO 1.00.


 


(I)                                     MINIMUM TANGIBLE NET WORTH.  AT NO TIME
SHALL THE TANGIBLE NET WORTH OF THE GUARANTORS (CALCULATED ON AN AGGREGATE
BASIS) BE LESS THAN THE SUM OF (X) $650,000,000, AND (Y) SEVENTY-FIVE PERCENT
(75%) OF THE NET PROCEEDS FROM THE ISSUANCE BY ANY GUARANTOR OR ANY SUBSIDIARY
THEREOF OF ANY OF ANY CAPITAL STOCK OF ANY CLASS (WHETHER IN A PUBLIC OFFERING
OR A PRIVATE PLACEMENT) SUBSEQUENT TO THE DATE OF THIS GUARANTEE.


 


(J)                                     MAXIMUM INDEBTEDNESS TO ADJUSTED TOTAL
ASSETS.  AT NO TIME SHALL THE RATIO OF (A) THE AGGREGATE CONSOLIDATED
INDEBTEDNESS OF THE GUARANTORS (EXCLUDING ALL NON-RECOURSE INDEBTEDNESS) TO
(B) THE CONSOLIDATED ADJUSTED TOTAL ASSETS OF THE GUARANTORS EXCEED (A) .30 TO
1.00 AT ALL TIMES PRIOR TO THE EXTENSION OF THE MATURITY DATE IN ACCORDANCE WITH
THE CONDITIONS SET FORTH IN SECTION 2.4 OF THE CREDIT AGREEMENT, AND (B) .25 TO
1.00 AT ALL TIMES THEREAFTER.


 


(K)                                  PROHIBITION ON TRADE PAYABLES.  AT NO TIME
SHALL THE AGGREGATE AMOUNT OF ALL OUTSTANDING TRADE PAYABLES OF THE GUARANTORS
EXCEED $90,000,000.


 


(L)                                     BUY BACK OF CAPITAL STOCK.  NO GUARANTOR
SHALL BE PERMITTED TO BUY BACK ANY OF ITS CAPITAL STOCK WHILE THIS GUARANTEE
REMAINS IN EFFECT UNLESS (1) NO DEFICIT, DEFAULT OR EVENT OF DEFAULT EXISTS
UNDER THE CREDIT AGREEMENT AND (2) THE BORROWERS AND EACH GUARANTOR SHALL
CONTINUOUSLY (AND IMMEDIATELY THEREAFTER) MEET ALL COVENANTS, CONDITIONS,
REPRESENTATIONS AND WARRANTIES, WHETHER FINANCIAL OR OTHERWISE, AS SET FORTH IN
ANY OF THE CREDIT DOCUMENTS.


 


(M)                               REIT STATUS.  PARENT SHALL AT ALL TIMES
CONTINUE TO BE (I) QUALIFIED AS A REAL ESTATE INVESTMENT TRUST AS DEFINED IN
SECTION 856 OF THE CODE, (II) ENTITLED TO A DIVIDENDS PAID DEDUCTION UNDER
SECTION 857 OF THE CODE WITH RESPECT TO DIVIDENDS PAID BY IT WITH RESPECT TO
EACH TAXABLE YEAR FOR WHICH IT CLAIMS A DEDUCTION ON ITS FORM 1120-REIT FILED
WITH THE UNITED STATES INTERNAL REVENUE SERVICE FOR SUCH YEAR.


 


(N)                                 PUBLICLY TRADED COMPANY.  PARENT SHALL AT
ALL TIMES BE A PUBLICLY TRADED COMPANY LISTED, QUOTED OR TRADED ON THE NEW YORK
STOCK EXCHANGE, NASDAQ OR ANY SUCH OTHER NATIONALLY RECOGNIZED STOCK EXCHANGE.


 

16

--------------------------------------------------------------------------------


 


(O)                                 INTEREST RATE PROTECTION AGREEMENTS.  EACH
GUARANTOR WHICH IS FROM TIME TO TIME PARTY TO ANY INTEREST RATE PROTECTION
AGREEMENT RELATED TO ANY COLLATERAL SHALL MAKE, OR CAUSE TO BE MADE, ALL
PAYMENTS FROM TIME TO TIME DUE AND PAYABLE BY SUCH GUARANTOR UNDER SUCH INTEREST
RATE PROTECTION AGREEMENT DIRECTLY INTO THE COLLECTION ACCOUNT AS CONTEMPLATED
UNDER SECTION 2.10 OF THE CREDIT AGREEMENT.


 


(P)                                 INTERNALIZATION OF MANAGEMENT.  PARENT SHALL
NOT INTERNALIZE THE MANAGEMENT OF PARENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD BY THE
ADMINISTRATIVE AGENT.


 


(Q)                                 LIMITATION ON CONVEYANCES.  NO GUARANTOR
SHALL SELL, ASSIGN, TRANSFER OR OTHERWISE CONVEY, IN A SINGLE TRANSACTION OR IN
A SERIES OF TRANSACTIONS, ANY MATERIAL ASSET OR PORTION OF A MATERIAL ASSET
WHICH WOULD (A) RESULT IN A MATERIAL ADVERSE EFFECT OR (B) VIOLATE THE CREDIT
DOCUMENTS.


 


(R)                                    BORROWERS’ PERFORMANCE UNDER THE CREDIT
DOCUMENTS.  EACH GUARANTOR SHALL CAUSE THE BORROWERS TO COMPLY WITH EACH AND
EVERY AGREEMENT, OBLIGATION, DUTY AND COVENANT UNDER THE CREDIT DOCUMENTS AND,
TO THE EXTENT THE BORROWERS DO NOT FULFILL THEIR AGREEMENTS, OBLIGATIONS, DUTIES
AND COVENANTS UNDER THE CREDIT DOCUMENTS, THE GUARANTOR SHALL FULFILL THE SAME.


 


(S)                                  GUARANTORS’ PERFORMANCE UNDER THE CREDIT
DOCUMENTS.  EACH GUARANTOR SHALL PERFORM EACH AND EVERY AGREEMENT, OBLIGATION,
DUTY AND COVENANT THAT IT HAS AGREED TO PERFORM UNDER ANY CREDIT DOCUMENT.


 


(T)                                    MAINTENANCE OF SECURITY INTEREST.  EACH
GUARANTOR SHALL TAKE ALL ACTIONS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT
TO MAINTAIN THE ADMINISTRATIVE AGENT’S FIRST PRIORITY PERFECTED SECURITY
INTEREST IN THE COLLATERAL, THE PLEDGED COLLATERAL AND ANY COLLATERAL, SECURITY
OR PROPERTY FOR THE GUARANTEE AND/OR THE GUARANTEE OBLIGATIONS.


 


(U)                                 THE COVENANTS OF EACH GUARANTOR SET FORTH IN
THIS SECTION 12 SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS GUARANTEE AND
SHALL INURE TO THE BENEFIT OF THE PERSONS FOR WHOSE BENEFIT THEY WERE MADE FOR
SO LONG AS THIS GUARANTEE IS IN EFFECT.  UPON DISCOVERY BY ANY PARTY HERETO OF A
BREACH OF ANY SUCH COVENANTS, THE PARTY DISCOVERING SUCH BREACH SHALL GIVE
PROMPT WRITTEN NOTICE THEREOF TO EACH OTHER PARTY.


 


13.                               ADDITIONAL LIABILITY OF GUARANTOR.


 

If any Guarantor is or becomes liable for any Indebtedness owing by the
Borrowers to the Administrative Agent or the Lenders by endorsement or otherwise
than under this Guarantee, such liability shall not be in any manner impaired or
reduced hereby but shall have all and the same force and effect it would have
had if this Guarantee had not existed and such Guarantor’s liability hereunder
shall not be in any manner impaired or reduced thereby.

 


14.                               CUMULATIVE RIGHTS.


 

All rights of the Administrative Agent and the Lenders hereunder or otherwise
arising under the Credit Documents or any documents executed in connection with
or as security for the Guarantee Obligations or under Requirements of Law are
separate and cumulative and may be pursued separately, successively or
concurrently, or not pursued, without affecting, limiting or impairing any other
right of the Administrative Agent and the Lenders and without limiting,
affecting or impairing the liability of the Guarantor.

 

17

--------------------------------------------------------------------------------


 


15.                               ASSIGNMENTS.


 


(A)                                  ASSIGNMENTS BY THE ADMINISTRATIVE AGENT OR
THE LENDERS.  THIS GUARANTEE IS INTENDED FOR AND SHALL INURE TO THE BENEFIT OF
THE ADMINISTRATIVE AGENT, THE LENDERS AND EACH AND EVERY PERSON WHO SHALL FROM
TIME TO TIME BE OR BECOME THE OWNER OR HOLDER OF ANY OF THE GUARANTEE
OBLIGATIONS, AND EACH AND EVERY REFERENCE HEREIN TO THE ADMINISTRATIVE AGENT AND
THE LENDERS SHALL INCLUDE AND REFER TO EACH AND EVERY SUCCESSOR, ASSIGNEE,
PLEDGEE AND PARTICIPANT OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
SUCCESSORS, ASSIGNEES AND PARTICIPANTS OF THE FOREGOING AT ANY TIME HOLDING OR
OWNING ANY PART OF OR INTEREST IN ANY PART OF THE GUARANTEE OBLIGATIONS.  THIS
GUARANTEE SHALL BE TRANSFERABLE AND NEGOTIABLE BY THE ADMINISTRATIVE AGENT AND
THE LENDERS WITH THE SAME FORCE AND EFFECT, AND TO THE SAME EXTENT, THAT THE
GUARANTEE OBLIGATIONS ARE TRANSFERABLE AND NEGOTIABLE, IT BEING UNDERSTOOD AND
STIPULATED THAT, UPON ASSIGNMENT OR ANY SUCH TRANSFER BY THE ADMINISTRATIVE
AGENT OR THE LENDERS OF ANY OF THE GUARANTEE OBLIGATIONS, THE LEGAL HOLDER OR
OWNER OF SAID GUARANTEE OBLIGATIONS (OR A PART THEREOF OR INTEREST THEREIN THUS
TRANSFERRED OR ASSIGNED) SHALL (EXCEPT AS OTHERWISE STIPULATED BY THE
ADMINISTRATIVE AGENT OR THE LENDERS IN ITS ASSIGNMENT) HAVE AND MAY EXERCISE ALL
OF THE RIGHTS GRANTED TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THIS
GUARANTEE TO THE EXTENT OF THAT PART OF OR INTEREST IN THE GUARANTEE OBLIGATIONS
THUS ASSIGNED OR SO TRANSFERRED TO SAID PERSON.  EACH GUARANTOR EXPRESSLY WAIVES
NOTICE OF ANY SUCH TRANSFER OR ASSIGNMENT OF THE GUARANTEE OBLIGATIONS, OR ANY
PART THEREOF, OR OF THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREUNDER.  EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT ANY ACTION TAKEN
HEREUNDER SHALL NOT RELEASE OR DISCHARGE THIS GUARANTEE OR ANY OBLIGATIONS OF
SUCH GUARANTOR HEREUNDER.


 


(B)                                 ASSIGNMENTS BY GUARANTOR.  THIS GUARANTEE
MAY NOT BE ASSIGNED, AND THE GUARANTOR’S AGREEMENTS, DUTIES, OBLIGATIONS AND
COVENANTS HEREUNDER MAY NOT BE DELEGATED, IN WHOLE OR IN PART BY THE GUARANTOR. 
ALL AGREEMENTS, DUTIES, OBLIGATIONS AND COVENANTS OF THE GUARANTOR HEREUNDER
SHALL BIND AND SHALL BE ENFORCEABLE AGAINST THE GUARANTOR’S SUCCESSORS AND
ASSIGNS.


 


16.                               APPLICATION OF PAYMENTS.


 

The Administrative Agent and the Lenders may apply any payments received by them
from any source against such portion of the Guarantee Obligations and in such
priority and fashion as they may deem appropriate in their sole and absolute
discretion.

 


17.                               COUNTERCLAIMS; SETOFF.


 

Each Guarantor waives all rights to interpose any claims, deduction or
counterclaims of any kind, nature or description in any action or proceeding
instituted by the Administrative Agent or the Lenders with respect to this
Guarantee, the Guarantee Obligations, the Collateral, the Pledged Collateral,
the collateral, security or Property for the Guarantee or the Guarantee
Obligations or any matter arising from or relating to any of the foregoing,
except compulsory counterclaims.  Each Guarantor hereby waives any right of
setoff it may have or to which it may be entitled under this Guarantee, the
Credit Documents or Requirements of Law from time to time against the
Administrative Agent or the Lenders or their assets or Property. 
Notwithstanding anything to the contrary contained in this Guarantee, until the
Guarantee Obligations have been indefeasibly paid in full, each Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating such Guarantor to the rights
of the Administrative Agent or the Lenders), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the
Borrowers, the Pledgors, any other Credit Party or any other Person liable for
payment of any or all of the Guarantee Obligations for any payment made by such
Guarantor under or in connection with this Guarantee or otherwise.

 

18

--------------------------------------------------------------------------------


 


18.                               BANKRUPTCY CODE WAIVER.


 

In the event that a Borrower becomes a debtor in any proceeding under the
Bankruptcy Code, no Guarantor shall be deemed to be a “creditor” (as defined in
Section 101 of the Bankruptcy Code) of such Borrower, by reason of the existence
of this Guarantee, and in connection herewith, each Guarantor hereby waives any
such right as a “creditor” under the Bankruptcy Code.  This waiver is given to
induce the Administrative Agent and the Lenders to enter into the transactions
contemplated by the Credit Documents.  After the Guarantee Obligations are paid
in full and there shall be no obligations or liabilities under this Guarantee
outstanding, this waiver shall be deemed to be terminated.

 


19.                               THE BORROWERS’ AND PLEDGOR’S ACTIONS.


 

No encumbrance, assignment, leasing, subletting, sale or other transfer by a
Borrower or a Pledgor of any of the Borrowers’ or the Pledgors’ assets or
Property shall operate to extinguish or diminish the liability of any Guarantor
under this Guarantee.

 


20.                               SUBORDINATION.


 


(A)                                  AS USED IN THIS GUARANTEE, THE TERM
“GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS, LIABILITIES AND OTHER INDEBTEDNESS OF
THE BORROWERS, THE PLEDGORS, ANY GUARANTOR, ANY OTHER CREDIT PARTY OR ANY OTHER
PERSON OBLIGATED TO THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY OTHER PERSON
SPECIFIED UNDER ANY CREDIT DOCUMENT TO A GUARANTOR, WHETHER SUCH DEBTS,
LIABILITIES AND OTHER INDEBTEDNESS NOW EXIST OR ARE HEREAFTER INCURRED OR ARISE,
OR WHETHER THE OBLIGATIONS OF SUCH BORROWER, PLEDGOR, GUARANTOR, OTHER CREDIT
PARTY OR SUCH OTHER PERSON THEREON BE DIRECT, CONTINGENT, PRIMARY, SECONDARY,
SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND IRRESPECTIVE OF WHETHER SUCH
DEBTS, LIABILITIES OR OTHER INDEBTEDNESS BE EVIDENCED BY NOTE, CONTRACT, OPEN
ACCOUNT OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR PERSONS IN WHOSE FAVOR
SUCH DEBTS, LIABILITIES OR OTHER INDEBTEDNESS MAY, AT THEIR INCEPTION, HAVE
BEEN, OR MAY HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY
HEREAFTER BE ACQUIRED BY A GUARANTOR.  THE GUARANTOR CLAIMS SHALL INCLUDE,
WITHOUT LIMITATION, ALL RIGHTS AND CLAIMS OF A GUARANTOR AGAINST THE BORROWERS,
THE PLEDGORS, ANY OTHER GUARANTOR, OTHER CREDIT PARTIES OR OTHER PERSONS
(ARISING AS A RESULT OF SUBROGATION OR OTHERWISE) AS A RESULT OF A GUARANTOR’S
PAYMENT OF ALL OR A PORTION OF THE GUARANTEE OBLIGATIONS.  ALL GUARANTOR CLAIMS
ARE AND SHALL BE SUBORDINATE TO THE GUARANTEE OBLIGATIONS.


 


(B)                                 IN THE EVENT OF ANY INSOLVENCY PROCEEDINGS
INVOLVING ANY GUARANTOR AS DEBTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE THE RIGHT TO PROVE ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO
ESTABLISH ITS RIGHTS HEREUNDER AND RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE
OR OTHER COURT CUSTODIAN DIVIDENDS AND ANY PAYMENTS WHICH WOULD OTHERWISE BE
PAYABLE UPON GUARANTOR CLAIMS TO THE EXTENT OF ANY SUMS OWED BY THE GUARANTORS
HEREUNDER.  EACH GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO THE
ADMINISTRATIVE AGENT AS AGENT FOR THE LENDERS.  SHOULD THE ADMINISTRATIVE AGENT
AS AGENT FOR THE LENDERS RECEIVE, FOR APPLICATION UPON THE GUARANTEE
OBLIGATIONS, ANY SUCH DIVIDEND OR PAYMENT WHICH IS OTHERWISE PAYABLE TO A
GUARANTOR, AND WHICH, AS BETWEEN THE BORROWERS, THE PLEDGORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON DESCRIBED IN CLAUSE (A) ABOVE ON THE ONE HAND AND
THE APPLICABLE GUARANTOR ON THE OTHER, SHALL CONSTITUTE A CREDIT UPON THE
GUARANTOR CLAIMS, THEN UPON PAYMENT TO THE ADMINISTRATIVE AGENT AS AGENT FOR THE
LENDERS IN FULL OF THE GUARANTEE OBLIGATIONS, SUCH GUARANTOR SHALL BECOME
SUBROGATED TO THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO THE
EXTENT THAT SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT AS AGENT FOR THE LENDERS
ON THE GUARANTOR CLAIMS HAVE CONTRIBUTED TOWARD THE LIQUIDATION OF THE GUARANTEE
OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH RESPECT TO THAT PROPORTION OF
THE GUARANTEE OBLIGATIONS WHICH WOULD HAVE BEEN UNPAID IF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE LENDERS HAD NOT RECEIVED DIVIDENDS OR PAYMENTS UPON THE
GUARANTOR CLAIMS.

 

19

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT THAT, NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS GUARANTEE, ANY GUARANTOR SHOULD RECEIVE ANY FUNDS,
PAYMENT, CLAIM OR DISTRIBUTION WHICH IS PROHIBITED BY THIS GUARANTEE, SUCH
GUARANTOR AGREES TO HOLD IN TRUST FOR THE ADMINISTRATIVE AGENT AS AGENT FOR THE
LENDERS AN AMOUNT EQUAL TO THE AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR
DISTRIBUTIONS SO RECEIVED, AND AGREES THAT IT SHALL HAVE ABSOLUTELY NO DOMINION
OVER THE AMOUNT OF SUCH FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED
EXCEPT TO PAY THEM PROMPTLY TO THE ADMINISTRATIVE AGENT AS AGENT FOR THE
LENDERS, AND THE GUARANTOR COVENANTS PROMPTLY TO PAY THE SAME TO THE
ADMINISTRATIVE AGENT AS AGENT FOR THE LENDERS.


 


(D)                                 EACH GUARANTOR AGREES THAT ANY CLAIMS,
CHARGES OR LIENS AGAINST THE BORROWERS, THE PLEDGORS, ANY OTHER GUARANTOR, OTHER
CREDIT PARTIES OR ANY OTHER PERSONS DESCRIBED UNDER CLAUSE (A) ABOVE AND/OR SUCH
BORROWER’S, SUCH PLEDGOR’S, ANY OTHER GUARANTOR’S, ANY OTHER CREDIT PARTY’S OR
SUCH OTHER PERSON’S ASSETS AND PROPERTY WITH RESPECT TO THE GUARANTOR CLAIMS
SHALL BE AND REMAIN INFERIOR AND SUBORDINATE TO ANY CLAIMS, CHARGES OR LIENS OF
THE ADMINISTRATIVE AGENT OR THE LENDERS AGAINST THE BORROWERS, THE PLEDGORS, ANY
GUARANTOR, ANY OTHER CREDIT PARTY OR ANY SUCH OTHER PERSON AND/OR SUCH
BORROWER’S, SUCH PLEDGOR’S, ANY GUARANTOR’S, ANY SUCH OTHER CREDIT PARTY’S OR
SUCH OTHER PERSON’S ASSETS AND PROPERTY, REGARDLESS OF WHETHER SUCH CLAIMS,
CHARGES OR LIENS IN FAVOR OF SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR THE
LENDERS PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH.  WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, NO GUARANTOR SHALL
(I) EXERCISE OR ENFORCE ANY CREDITOR’S RIGHT IT MAY HAVE AGAINST THE BORROWERS,
THE PLEDGORS, ANY OTHER GUARANTOR, ANY OTHER CREDIT PARTY OR ANY OTHER PERSON
DESCRIBED UNDER CLAUSE (A) ABOVE, OR (II) FORECLOSE, REPOSSESS, SEQUESTER OR
OTHERWISE TAKE STEPS OR INSTITUTE ANY ACTION OR PROCEEDINGS (JUDICIAL OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE COMMENCEMENT OF, OR JOINDER IN,
ANY INSOLVENCY PROCEEDING) TO ENFORCE ANY CLAIMS, CHARGES, LIENS, MORTGAGE,
DEEDS OF TRUST, SECURITY INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR OTHER
ENCUMBRANCES AGAINST THE BORROWERS, THE PLEDGORS, ANY OTHER GUARANTOR, ANY OTHER
CREDIT PARTY OR SUCH OTHER PERSON OR THE ASSETS OR PROPERTY OF THE BORROWERS,
THE PLEDGORS, ANY OTHER GUARANTOR, ANY OTHER CREDIT PARTY OR SUCH OTHER PERSON
HELD BY THE APPLICABLE GUARANTOR.


 


21.                               COMMERCIAL TRANSACTION.


 

To induce the Administrative Agent and the Lenders to enter into this Guarantee
and the Transactions evidenced by and secured by the Credit Documents, each
Guarantor agrees that said Transactions are commercial and not consumer
transactions.

 


22.                               BOOKS AND RECORDS.


 

In addition to any additional rights under the Credit Agreement and the other
Credit Documents, the Administrative Agent and the Lenders shall have the right
at the applicable Guarantor’s cost, and each Guarantor shall permit and shall
cooperate with the Administrative Agent and the Lenders in arranging for, at any
reasonable time from time to time, the Administrative Agent, the Lenders and/or
their representatives, to review and audit all books, records and financial
statements (including all supporting data and other records) of such Guarantor,
and each Guarantor shall make all such books of account and records available
for such examination, at the office where the same are regularly maintained. 
The Administrative Agent and the Lenders shall have a right to copy, duplicate
and make abstracts from such books and records as the Administrative Agent
and/or the Lenders may require.

 


23.                               NOTICES, ETC.


 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and shall be governed by Section 10.2 of the
Credit Agreement.  The failure of the Administrative Agent or the Lenders to
give any notice required hereunder (if any) shall not affect the liability or
obligations of the

 

20

--------------------------------------------------------------------------------


 

Guarantors hereunder.  Unless otherwise expressly provided in this Guarantee,
reference to any notice, request, approval, consent or determination provided
for, permitted or required under the terms of this Guarantee with respect to the
Borrowers, the Guarantors, the Administrative Agent or the Lenders means, in
order for such notice, request, approval, consent or determination to be
effective hereunder, such notice, request, approval or consent must be in
writing.

 


24.                               NO WAIVER.


 

The Administrative Agent shall not by any act (except by a written instrument
pursuant to Section 25 hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
default or event of default or in any breach of any of the terms and conditions
hereof.  No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent would otherwise have
on any future occasion.

 


25.                               AMENDMENTS AND WAIVERS.


 

No amendment, waiver or other modification of any provision of this Guarantee
shall be effective unless amended in accordance with the requirements of
Section 10.1 of the Credit Agreement.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 


26.                               SEVERABILITY; INTEGRATION.


 

Each provision of this Guarantee shall be valid, binding and enforceable to the
fullest extent permitted by Requirements of Law.  In case any provision in or
obligation under this Guarantee shall be invalid, illegal or unenforceable in
any jurisdiction (either in its entirety or as applied to any Person, fact,
circumstance, action or inaction), the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction or as applied to any other Person, fact, circumstance,
action or inaction, shall not in any way be affected or impaired thereby.  This
Guarantee contains the final and complete integration of all prior expressions
by each Guarantor hereto with respect to the subject matter hereof and shall
constitute the entire agreement of each Guarantor hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings and
there are no promises or representations by the Administrative Agent or any
Lender relative to the subject matter hereof not reflected herein.

 


27.                               HEADING AND EXHIBITS.


 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules,
exhibits and annexes (if any) attached hereto and referred to herein shall
constitute a part of this Guarantee and are incorporated into this Guarantee for
all purposes.

 


28.                               GOVERNING LAW.


 

THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

21

--------------------------------------------------------------------------------


 


29.                               WAIVERS.


 


(A)                                  EACH GUARANTOR KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY THE
ADMINISTRATIVE AGENT, THE LENDERS OR ANY OF THEIR AFFILIATES OR AGENTS.


 


(B)                                 TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, EACH GUARANTOR KNOWINGLY, VOLUNTARILY AND INTENTIONALLY HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS GUARANTEE, THE CREDIT DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY DEALINGS, COURSE OF DEALINGS, COURSE OF CONDUCT AMONG
THEM OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF ANY PARTY, AND NONE
OF THE GUARANTORS WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION
IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  INSTEAD, ANY SUCH
DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


 


(C)                                  ANY LEGAL ACTION OR PROCEEDING AGAINST ANY
GUARANTOR HERETO WITH RESPECT TO THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
GUARANTEE, EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY AND ASSETS, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST A PARTY IN ANY OTHER
JURISDICTION.


 


(D)                                 EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTEE OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (C) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(E)                                  EACH GUARANTOR AGREES THAT SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO THE GUARANTOR AT THE GUARANTOR’S ADDRESS SET FORTH
UNDER THE GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE BEEN NOTIFIED.


 


(F)                                    EACH GUARANTOR AGREES THAT NOTHING HEREIN
SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

22

--------------------------------------------------------------------------------


 


(G)                                 EXCEPT AS PROHIBITED BY LAW, EACH GUARANTOR
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES.  EACH GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE ADMINISTRATIVE AGENT OR THE LENDERS HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE LENDERS WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL—ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.


 


(H)                                 EACH GUARANTOR HERETO ACKNOWLEDGES THAT THE
WAIVERS SET FORTH IN THIS SECTION 29 CONSTITUTE A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT THE ADMINISTRATIVE AGENT, THE LENDERS AND
EACH PARTY HAS ALREADY RELIED ON THESE WAIVERS IN ENTERING INTO OR ACCEPTING THE
BENEFITS OF THIS GUARANTEE, AND THAT EACH WILL CONTINUE TO RELY ON THESE WAIVERS
IN THEIR RELATED FUTURE DEALINGS.  EACH GUARANTOR HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THESE WAIVERS WITH ITS LEGAL COUNSEL AND
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.


 


(I)                                     THE WAIVERS SET FORTH IN THIS SECTION 29
ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THESE WAIVERS SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTEE OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO ANY TRANSACTION
ENTERED INTO HEREUNDER OR THEREUNDER.  IN THE EVENT OF LITIGATION, THIS
GUARANTEE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


 


30.                               TAXES.


 

The provisions of Section 2.14 of the Credit Agreement shall be equally
applicable to each Guarantor and any payments made under this Guarantee.

 


31.                               RECITALS.


 

The recital and introductory paragraphs hereof are a part hereof, form a basis
for this Guarantee and shall be considered prima facie evidence of the facts and
documents referred to therein.

 


32.                               COUNTERPARTS.


 

This Guarantee may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

23

--------------------------------------------------------------------------------


 


33.                               DISCRETION.


 

Reference herein or in any Credit Document to the Administrative Agent’s or the
Lenders’ discretion shall mean, unless otherwise stated herein or therein, the
Administrative Agent’s or the Lenders’ sole and absolute discretion, and the
exercise of such discretion shall be final and conclusive.  In addition,
whenever (a) either the Administrative Agent or the Lenders has a decision or
right of determination or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove or (b) any arrangement or term is to be satisfactory or acceptable
to or approved by (or any similar language or terms) the Administrative Agent or
the Lenders, as applicable, the decision of the Administrative Agent or the
Lenders, as applicable, with respect thereto shall be in the sole and absolute
discretion of the Administrative Agent or the Lenders, as applicable, and such
decision shall be final and conclusive, except as may be otherwise specifically
provided herein.

 


34.                               RECOURSE AGAINST CERTAIN PARTIES.


 

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent or the Lenders as contained in this
Guarantee, the Credit Documents or any other agreement, instrument or document
entered into by the Administrative Agent, the Lenders, or any such party
pursuant hereto or thereto or in connection herewith or therewith shall be had
against any administrator of the Administrative Agent, the Lenders or any
incorporator, Affiliate (direct or indirect), owner, member, partner,
stockholder, officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of the Administrative Agent and the Lenders contained in this
Guarantee, the Credit Documents and all of the other agreements, instruments and
documents entered into by it pursuant hereto or thereto or in connection
herewith or therewith are, in each case, solely the corporate obligations of the
Administrative Agent and the Lenders and that no personal liability whatsoever
shall attach to or be incurred by any administrator of the Administrative Agent,
the Lenders or any incorporator, owner, member, partner, stockholder, Affiliate
(direct or indirect), officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders or of any such administrator, as such, or any
other of them, under or by reason of any of the obligations, covenants or
agreements of the Administrative Agent or the Lenders contained in this
Guarantee, the Credit Documents or in any other such instruments, documents or
agreements, or that are implied therefrom, and that any and all personal
liability of every such administrator of the Administrative Agent or the Lenders
and each incorporator, owner, member, partner, stockholder, affiliate, officer,
director, employee, agent or attorney of the Administrative Agent or the
Lenders, or of any such administrator, or any of them, for breaches by the
Administrative Agent or the Lenders of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Guarantee.  The provisions of
this Section 34 shall survive the termination of this Guarantee.

 


35.                               SET–OFFS.


 

In addition to any rights and remedies of the Administrative Agent and the
Lenders provided by this Guarantee, the Credit Documents and by Requirements of
Law, the Administrative Agent and the Lenders shall have the right, without
prior notice to the Borrowers, the Guarantors, the Pledgors or any other Credit
Party, any such notice being expressly waived by the Guarantors to the extent
permitted by Requirements of Law, and regardless of the existence of any other
collateral, upon any amount becoming due and payable by the Guarantors to the
Administrative Agent and the Lenders hereunder, under the Credit Documents or
otherwise (whether at the stated maturity, by acceleration or

 

24

--------------------------------------------------------------------------------


 

otherwise) to set–off and appropriate and apply against such amount any and all
monies and other Property and assets of the Guarantors, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any and all other credits, Indebtedness, claims, securities, collateral,
Property, assets or proceeds of any of the foregoing in, as applicable, any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, and in each case at any time held or owing by the
Administrative Agent, the Lenders, any of their Affiliates, any Person under the
control of the Administrative Agent, the Lenders and any successor or assign of
the foregoing to or for the credit or the account of the Guarantors, whether for
safekeeping, custody, pledge, transmission, collection or otherwise.  The
Administrative Agent agrees promptly to notify the Guarantors after any such
set–off and application made by the Administrative Agent or the Lenders,
provided that the failure to give such notice shall not affect the validity of
such set–off and application.  ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE
AGENT AND THE LENDERS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE AMOUNTS OWING TO THE ADMINISTRATIVE AGENT AND
THE LENDERS BY THE BORROWERS, THE GUARANTORS, THE PLEDGORS OR ANY OTHER CREDIT
PARTY UNDER THE CREDIT DOCUMENTS, PRIOR TO EXERCISING ITS RIGHT OF SET–OFF WITH
RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER
PROPERTY OR ASSETS OF THE GUARANTORS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY EACH GUARANTOR.

 


36.                               ACKNOWLEDGMENTS.


 

Each Guarantor hereby acknowledges that:

 


(A)                                  THE GUARANTOR HAS BEEN ADVISED BY COUNSEL
IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS GUARANTEE AND THE RELATED
DOCUMENTS;


 


(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP TO THE GUARANTOR, AND THE RELATIONSHIP
BETWEEN THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE GUARANTOR IS SOLELY
THAT OF SURETY AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE EXISTS BETWEEN OR AMONG
ANY OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE GUARANTORS AND THE BORROWERS.


 


37.                               JOINT AND SEVERAL OBLIGATIONS.


 


(A)                                  AT ALL TIMES DURING WHICH THERE IS MORE
THAN ONE (1) GUARANTOR UNDER THIS AGREEMENT, THE LIABILITY OF EACH GUARANTOR
SHALL BE JOINT AND SEVERAL AND THE JOINT AND SEVERAL OBLIGATIONS OF EACH
GUARANTOR UNDER THIS GUARANTEE AND THE OTHER CREDIT DOCUMENTS (A) (I) SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL REMAIN IN FULL FORCE AND EFFECT (OR BE
REINSTATED) UNTIL ALL THE GUARANTEE OBLIGATIONS SHALL HAVE BEEN SATISFIED AND
THE EXPIRATION OF ANY APPLICABLE PREFERENCE OR SIMILAR PERIOD PURSUANT TO ANY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW, OR AT LAW OR
IN EQUITY, WITHOUT ANY CLAIM HAVING BEEN MADE BEFORE THE EXPIRATION OF SUCH
PERIOD ASSERTING AN INTEREST IN ALL OR ANY PART OF ANY PAYMENT(S) RECEIVED BY
THE ADMINISTRATIVE AGENT OR THE LENDERS, AND (II) UNTIL SUCH PAYMENT HAS BEEN
MADE AND SUCH OBLIGATIONS SATISFIED, SHALL NOT BE DISCHARGED, AFFECTED, MODIFIED
OR IMPAIRED ON THE HAPPENING FROM TIME TO TIME OF ANY EVENT, INCLUDING, WITHOUT
LIMITATION, ANY OF THE FOLLOWING, WHETHER OR NOT WITH NOTICE TO OR THE CONSENT
OF THE BORROWERS, THE GUARANTORS, THE PLEDGORS OR ANY OTHER CREDIT PARTY,
(A) THE WAIVER, COMPROMISE, SETTLEMENT, RELEASE, TERMINATION OR AMENDMENT
(INCLUDING, WITHOUT LIMITATION, ANY EXTENSION OR POSTPONEMENT OF THE TIME FOR
PAYMENT OR PERFORMANCE OR RENEWAL OR REFINANCING) OF ANY OR ALL OF THE
OBLIGATIONS OR AGREEMENTS OF ANY BORROWER, GUARANTOR, PLEDGOR OR ANY OTHER
CREDIT PARTY UNDER THE CREDIT AGREEMENT OR ANY CREDIT DOCUMENT, (B) THE FAILURE
TO GIVE NOTICE TO

 

25

--------------------------------------------------------------------------------


 


THE BORROWERS, THE GUARANTORS, THE PLEDGORS OR ANY OTHER CREDIT PARTY OF THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER ANY OF THE CREDIT DOCUMENTS, (C) THE
RELEASE, SUBSTITUTION OR EXCHANGE BY THE ADMINISTRATIVE AGENT OR THE LENDERS OF
ANY OR ALL OF THE COLLATERAL, PLEDGED COLLATERAL OR ANY COLLATERAL, PROPERTY OR
SECURITY FOR THE GUARANTEE OR THE GUARANTEE OBLIGATIONS (IN EACH CASE, WHETHER
WITH OR WITHOUT CONSIDERATION) OR THE ACCEPTANCE BY THE ADMINISTRATIVE AGENT OR
THE LENDERS OF ANY ADDITIONAL COLLATERAL OR THE AVAILABILITY OR CLAIMED
AVAILABILITY OF ANY OTHER COLLATERAL OR SOURCE OF REPAYMENT OR ANY NONPERFECTION
OR OTHER IMPAIRMENT OF COLLATERAL, (D) THE RELEASE OF ANY PERSON PRIMARILY OR
SECONDARILY LIABLE FOR ALL OR ANY PART OF THE OBLIGATIONS OR THE GUARANTEE
OBLIGATIONS, WHETHER BY THE ADMINISTRATIVE AGENT, THE LENDERS OR IN CONNECTION
WITH ANY VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION, RECEIVERSHIP,
INSOLVENCY, BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SIMILAR EVENT
OR PROCEEDING AFFECTING ANY OR ALL OF THE BORROWERS, THE GUARANTORS, THE
PLEDGORS, ANY OTHER CREDIT PARTY OR ANY OTHER PERSON WHO, OR ANY OF WHOSE
PROPERTY OR ASSETS, SHALL AT THE TIME IN QUESTION BE OBLIGATED IN RESPECT OF THE
OBLIGATIONS OR THE GUARANTEE OBLIGATIONS OR ANY PART THEREOF, OR (E) TO THE
EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY OTHER EVENT, OCCURRENCE, ACTION OR
CIRCUMSTANCE THAT WOULD, IN THE ABSENCE OF THIS SECTION 37, RESULT IN THE
RELEASE OR DISCHARGE OF ANY OR ALL OF THE GUARANTORS FROM THE PERFORMANCE OR
OBSERVANCE OF ANY OBLIGATION, COVENANT OR AGREEMENT CONTAINED IN THE CREDIT
AGREEMENT OR THE CREDIT DOCUMENTS; (B) EACH GUARANTOR EXPRESSLY AGREES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL NOT BE REQUIRED FIRST TO INITIATE ANY
SUIT OR TO EXHAUST ITS REMEDIES AGAINST THE BORROWERS, THE GUARANTORS, THE
PLEDGORS, ANY OTHER CREDIT PARTY OR ANY OTHER PERSON TO BECOME LIABLE, OR
AGAINST ANY OF THE COLLATERAL, THE PLEDGED COLLATERAL OR ANY COLLATERAL,
SECURITY OR PROPERTY FOR THIS GUARANTEE OR THE GUARANTEE OBLIGATIONS, IN ORDER
TO ENFORCE THIS GUARANTEE OR THE CREDIT DOCUMENTS AND EACH GUARANTOR EXPRESSLY
AGREES THAT, NOTWITHSTANDING THE OCCURRENCE OF ANY OF THE FOREGOING, EACH
GUARANTOR SHALL BE AND REMAIN DIRECTLY AND PRIMARILY LIABLE FOR ALL SUMS DUE
UNDER THIS GUARANTEE OR ANY OF THE CREDIT DOCUMENTS; AND, (C) ON DISPOSITION BY
THE ADMINISTRATIVE AGENT OR THE LENDERS OF ANY PROPERTY ENCUMBERED BY ANY
COLLATERAL, THE PLEDGED COLLATERAL OR ANY COLLATERAL, PROPERTY OR SECURITY FOR
THIS GUARANTEE OR THE GUARANTEE OBLIGATIONS, EACH GUARANTOR SHALL BE AND SHALL
REMAIN JOINTLY AND SEVERALLY LIABLE FOR ANY DEFICIENCY.


 


(B)                                 EACH GUARANTOR HEREBY AGREES THAT, TO THE
EXTENT ANOTHER GUARANTOR SHALL HAVE PAID MORE THAN ITS PROPORTIONATE SHARE OF
ANY PAYMENT MADE HEREUNDER, SUCH GUARANTOR SHALL BE ENTITLED TO SEEK AND RECEIVE
CONTRIBUTION FROM AND AGAINST ANY OTHER GUARANTOR WHICH HAS NOT PAID ITS
PROPORTIONATE SHARE OF SUCH PAYMENT; PROVIDED, HOWEVER, THAT THE PROVISIONS OF
THIS SUBSECTION 37(B) SHALL IN NO RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES
OF EACH GUARANTOR TO THE ADMINISTRATIVE AGENT AND THE LENDERS, AND,
NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY A GUARANTOR (THE “PAYING
GUARANTOR”) HEREUNDER OR ANY SET-OFF OR APPLICATION OF FUNDS OF THE PAYING
GUARANTOR BY THE ADMINISTRATIVE AGENT OR THE LENDERS, THE PAYING GUARANTOR SHALL
NOT BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF THE ADMINISTRATIVE
AGENT AND THE LENDERS AGAINST ANY OTHER GUARANTOR OR ANY COLLATERAL SECURITY OR
GUARANTEE OR RIGHT OF OFFSET HELD BY THE ADMINISTRATIVE AGENT OR THE LENDERS,
NOR SHALL THE PAYING GUARANTOR SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR
REIMBURSEMENT FROM THE OTHER GUARANTORS IN RESPECT OF PAYMENTS MADE BY THE
PAYING GUARANTOR HEREUNDER, UNTIL ALL AMOUNTS OWING TO THE ADMINISTRATIVE AGENT
OR THE LENDERS BY THE GUARANTORS UNDER THIS GUARANTEE AND THE OTHER CREDIT
DOCUMENTS ARE PAID IN FULL.  IF ANY AMOUNT SHALL BE PAID TO THE PAYING GUARANTOR
ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ALL SUCH AMOUNTS SHALL
NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD BY THE PAYING GUARANTOR IN
TRUST FOR THE ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS
OF THE PAYING GUARANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY THE PAYING
GUARANTOR, BE TURNED OVER TO THE ADMINISTRATIVE AGENT AS AGENT FOR THE LENDERS,
IN THE EXACT FORM RECEIVED BY THE PAYING GUARANTOR (DULY INDORSED BY THE PAYING
GUARANTOR TO THE ADMINISTRATIVE AGENT AS AGENT FOR THE LENDERS, IF REQUIRED), TO
BE APPLIED AGAINST AMOUNTS OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY
THE GUARANTORS UNDER THIS GUARANTEE AND THE OTHER CREDIT DOCUMENTS, WHETHER
MATURED OR UNMATURED, IN SUCH ORDER AS THE ADMINISTRATIVE AGENT AND THE LENDERS
MAY DETERMINE IN THEIR DISCRETION.

 

26

--------------------------------------------------------------------------------


 


38.                               THIRD PARTY BENEFICIARY.


 

The Lenders shall be third–party beneficiaries of each of the terms and
provisions of this Guarantee.  All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

 

[Remainder of Page Intentionally Left Blank.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed as of the date first written above.

 

 

 

GRAMERCY CAPITAL CORP., a Maryland
corporation, as a Guarantor

 

 

 

 

 

 

 

By:

 /s/ Robert R. Foley

 

Name:

Robert R. Foley

 

Title:

Chief Financial Officer

 

 

 

 

 

Address for Notices:

 

 

 

420 Lexington Avenue

 

New York, New York 10170

 

Telephone:

(212) 297-1002

 

Telecopy:

(212) 297-1090

 

Attention:

Bob Foley

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed as of the date first written above.

 

 

 

GKK CAPITAL LP, a Delaware limited partnership, as
a Guarantor

 

 

 

 

By:

GRAMERCY CAPITAL CORP., a Maryland
corporation, its general partner

 

 

 

 

 

 

 

 

By: 

/s/ Robert R. Foley

 

 

Name:

Robert R. Foley

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Address for Notices:

 

 

 

420 Lexington Avenue

 

New York, New York 10170

 

Telephone:

(212) 297-1002

 

Telecopy:

(212) 297-1090

 

Attention:

Bob Foley

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed as of the date first written above.

 

 

 

GRAMERCY INVESTMENT TRUST, a Maryland
real estate investment trust, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Robert R. Foley

 

Name:

Robert R. Foley

 

Title:

 Chief Financial Officer

 

 

 

 

 

Address for Notices:

 

 

 

420 Lexington Avenue

 

New York, New York 10170

 

Telephone:

(212) 297-1002

 

Telecopy:

(212) 297-1090

 

Attention:

Bob Foley

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed as of the date first written above.

 

 

 

GKK TRADING CORP., a Delaware corporation, as a
Guarantor

 

 

 

 

By:

GRAMERCY CAPITAL CORP., a Maryland
corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Robert R. Foley

 

 

Name:

Robert R. Foley

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Address for Notices:

 

 

 

420 Lexington Avenue

 

New York, New York 10170

 

Telephone:

(212) 297-1002

 

Telecopy:

(212) 297-1090

 

Attention:

Bob Foley

 

--------------------------------------------------------------------------------